Exhibit 10.1

Note: Certain portions have been omitted from this Amendment Number Four in
accordance with a request for confidential treatment submitted to the Securities
and Exchange Commission. Omitted information has been replaced with an asterisk.
Omitted information has been filed separately with the Securities and Exchange
Commission.

AMENDMENT NUMBER FOUR

AMENDMENT NUMBER FOUR, dated and made effective as of February 7, 2013 (the
“Amendment Four Effective Date”), by and between TATA AMERICA INTERNATIONAL
CORPORATION and TATA CONSULTANCY SERVICES LIMITED (collectively, “TCS”) and THE
NIELSEN COMPANY (US), LLC (previously known as AC NIELSEN (US), INC., “Nielsen”)
modifies the Amended And Restated Master Services Agreement (the “Agreement”),
dated as of October 1, 2007.

WHEREAS, Nielsen and TCS have previously amended the Agreement three times: with
Amendment Number One, dated effective as of March 31, 2008; Amendment Number
Two, dated effective as of October 31, 2007; and Amendment Number Three, dated
effective as of May 11, 2009;

WHEREAS, Nielsen and TCS are also parties to a Global Infrastructure Services
Agreement (the “GISA”), dated as of January 1, 2008; and

WHEREAS, Nielsen and TCS desire to enter into this Amendment Number Four to
further amend the Rates under the Agreement, expand the scope, increase the
Minimum Commitment Amount, establish an Annual Commitment Amount, and make
certain other modifications to the Agreement as provided herein, many of which
changes provided herein have already been implemented by the parties pursuant to
the Memorandum of Understanding, dated as of January 1, 2011, between the
parties as extended from time to time.

NOW, THEREFORE, for good and valid consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree to amend the Agreement as
follows:

 

1. Effective Date of Amendment.

Except as otherwise provided herein, the provisions of this Amendment Number
Four shall be effective as of the Amendment Four Effective Date.

 

2. Defined Terms.

Terms used with initial capitalization in this Amendment Number Four and not
otherwise defined herein shall have the meaning provided in the Agreement.

 

- 1 -



--------------------------------------------------------------------------------

3. Minimum Commitment Amount and Annual Commitment Amount.

Except as otherwise provided, all of the provisions of this Section 3 shall be
effective as of January 1, 2011.

3.1 Section 17.

(a) The headings of both Section 17 and Section 17.1 of the Agreement are
changed to read “Minimum Commitment Amount and Annual Commitment Amount.”.

(b) Section 17.1 of the Agreement is amended by inserting the following after
the existing first sentence:

“Further, for each calendar year of the Term (including each calendar year of
any Extension Period) beginning January 1, 2011, Nielsen will purchase Services
from TCS in an amount not less than the annual commitment amount provided in
Section 1(a) of Schedule C (the “Annual Commitment Amount” or “ACA”).”

(c) The following sentence in Section 17.1 of the Agreement is deleted:

“Nielsen shall be under no obligation to purchase any additional Services during
the Term once the aggregate amount of Services purchased pursuant to this
Agreement equals the MCA.”

(d) Section 17.1 of the Agreement is amended by deleting the “and” at the end of
clause (e), changing the period at the end of clause (f) to “; and”, and
inserting a new clause (g) to read:

“(g) Amounts payable to TCS as Charges (as defined in Section 1.1(b) of Schedule
C of the GISA) under the GISA for Services that are provided under the GISA on
or after January 1, 2011 but before the termination or expiration of this
Agreement. Payments of such Charges shall be applied against the ACA with
respect to the calendar year when the associated Services were delivered, even
if payment of such Charges is in a following year. For clarity no other amount
paid or payable under the GISA shall count toward the MCA or the ACA. If this
Agreement terminates and the GISA continues in effect the provisions of
Section 17.5(c) shall apply to Services provided under the GISA after the date
of termination of this Agreement. If the GISA terminates and this Agreement
remains in effect, the MCA shall thereafter be reduced (i) by * times the number
of full years remaining in the Term of this Agreement after the date of such
termination plus (ii) if termination of the GISA was effective other than at the
end of a calendar year, the greater of (A) the amount credited against the MCA
with respect to charges for Services provided under the GISA during such
calendar year prior to termination and (B) * pro-rated for the period of time
the GISA was in effect for such year (using a 365 day year).”

(e) Section 17.1 of the Agreement is amended by inserting a new final sentence
(not subject to the current final sentence and its clauses a – g) to read
“Payments by Nielsen of any amount to satisfy a ACA Shortfall pursuant to
Section 17.5(a), (b), or (c) shall count toward fulfillment of the MCA.”

 

- 2 -



--------------------------------------------------------------------------------

(f) Section 17.2 of the Agreement is amended to change the heading to read
“Exclusions from Minimum Commitment Amount and Annual Commitment Amount.”; and
by amending the prefatory language in its entirety to read:

“Except for amounts paid or payable under the GISA as provided in
Section 17.1(g) (or otherwise provided as a credit against the MCA under
Section 17.1(g)), no other amount paid or payable under GISA shall be counted
toward fulfillment of the MCA or the ACA. Further, the following payments made
by Nielsen shall not count toward fulfillment of the MCA or the ACA:”

(g) The heading of Section 17.3 of the Agreement is amended to read: “Conditions
to Reductions to Minimum Commitment Amount and Annual Commitment Amount.”.

(h) Section 17.3(e) of the Agreement is redesignated to be Section 17.3(f) (and
the conjunction at the end is changed from “; and/or” to “;”) (the existing
Section 17.3(f) and (g) are dealt with in the next provision of this Amendment
Number Four). A new Section 17.3(e) is inserted to read “Nielsen terminates an
SOW (in whole or part) in connection with TCS’ failure to meet the Business Unit
Attrition Service Levels provided in Schedule Q, provided such failures are not
excused pursuant to Section 8.7; and/or”

(i) The Sections which were previously Sections 17.3(f) and 17.3(g) of the
Agreement are deleted (and are replaced by the new Section 17.4, as provided in
the next provision of this Amendment Number Four).

(j) The existing Section 17.4 of the Agreement is redesignated Section 17.5 (and
is further amended in the next provision of this Amendment Number Four) and a
new Section 17.4 is inserted, to read as follows:

“17.4. Process to Determine Reductions to the Minimum Commitment Amount and the
Annual Commitment Amount. If Nielsen believes a circumstance described in
Section 17.3(a) through Section 17.3(f) has occurred, the process provided in
this Section 17.4, shall be used to determine how much the Minimum Commitment
Amount (and the Annual Commitment Amount) shall be reduced. The process is as
follows:

(a) The parties will form a review committee (the “Review Committee”) comprised
of an equal number of representatives of the Parties;

(b) If the issue is the circumstance provided in Section 17.3(a) or
Section 17.3(b), Nielsen will provide written information on the requirements
for the assignment covered by the respective SOW to the Review Committee and TCS
may demonstrate whether TCS’ failure was excused pursuant to Section

 

- 3 -



--------------------------------------------------------------------------------

8.7 and will provide written information on why TCS failed to negotiate or agree
to such SOW or comply with requirements contained in such SOW;

(c) If the Review Committee cannot resolve the dispute within thirty (30) days,
the dispute will be jointly escalated to a direct discussion between senior
executives of the Parties; and

(d) If such senior executives of the Parties are unable to resolve the dispute
to the mutual satisfaction of such senior executives of the Parties, then the
ultimate decision as to whether the MCA and/or the ACA shall be reduced and, if
so, the amount by which the MCA and/or the ACA shall be reduced, shall be made
in good faith by the Nielsen Executive Vice President of Global Business
Services. Such determination by Nielsen shall be final and binding upon the
Parties and shall not be subject to further dispute resolution. If the Executive
Vice President of Global Business Services position ceases to exist, then the
CEO of Nielsen shall designate a successor for such role.

(e) Nielsen’s rights under Section 17.4 are Nielsen’s sole and exclusive remedy
for TCS’ refusal to negotiate and/or agree on an SOW pursuant to Section 17.3(a)
and may not be the basis for termination of the Agreement.”

(k) Section 17.4 of the Agreement is redesignated to be Section 17.5 and is
amended in its entirety to read as follows:

“17.5 Payment of Shortfalls of the MCA and ACA.

(a) If at the end of any year of the Term (other than a year in which this
Agreement has terminated) there is an ACA Shortfall, Nielsen shall pay to TCS *
of the amount of the ACA Shortfall for such year (e.g., if the ACA Shortfall was
* then * shall be due to TCS). Such payment shall be due thirty (30) days
following receipt of TCS’ invoice therefore, but not earlier than February 1st
of the year following the year in which the ACA Shortfall occurred. The amount
paid toward the ACA Shortfall shall be credited against the MCA.

(b) If at the end of the Term of this Agreement (other than a situation to which
Section 17.5(c) applies) (i) there is an MCA Shortfall or an ACA Shortfall, TCS
shall invoice Nielsen in one consolidated invoice for (A) the Unpaid Invoices
Balance, (B) the Unbilled Services Balance, and (C) the greater of (1) the MCA
Shortfall and (2) * of the ACA Shortfall (the sum of such amounts, the “End of
Term Close Out Amount”). Such consolidated invoice

 

- 4 -



--------------------------------------------------------------------------------

shall replace and supersede all other outstanding invoices. Payment of the End
of Term Close Out Amount shall be due thirty (30) days following receipt of TCS’
invoice therefore; which shall constitute full and complete satisfaction of all
Nielsen payment obligations to TCS with respect to Charges for Services, ACA and
MCA. Nielsen may reduce the amount paid toward the End of Term Close Out Amount
for any payments for invoices included in the Unpaid Invoice Balance (x) which
were paid after calculation of the Unpaid Invoices Balance or (y) which were
paid prior to calculation of the Unpaid Invoices Balance and were not properly
credited to Nielsen’s account by TCS in such calculation.

(c) If this Agreement is terminated effective prior to December 31, 2020 under
circumstances where Section 26.6 provides that the MCA or the ACA shall be
payable, TCS shall invoice Nielsen in one consolidated invoice for (A) the
Unpaid Invoices Balance, (B) the Unbilled Services Balance, and (C) the Early
Termination Shortfall (the sum of such amounts, the “Early Termination Close Out
Amount”). Such consolidated invoice shall replace and supersede all other
outstanding invoices. Payment of the Early Termination Close Out Amount shall be
due thirty (30) days following receipt of TCS’ invoice therefore; which shall
constitute full and complete satisfaction of all Nielsen payment obligations to
TCS with respect to Charges for Services, ACA and MCA. Nielsen may reduce the
amount paid toward the Early Termination Close Out Amount by the amount of any
payments for invoices in the Unpaid Invoice Balance (x) which were paid after
calculation of the Unpaid Invoices Balance or (y) which were paid prior to
calculation of the Unpaid Invoice Balance and were not properly credited to
Nielsen’s account by TCS in making such calculation. The “Early Termination
Shortfall” shall be the greater of (i) the difference between the MCA and the
aggregate amount counted toward fulfillment of the MCA (assuming that the Unpaid
Invoices Balance and the Unbilled Services Balance have been paid) and (ii) * of
(x) the ACA which would have been due in each of the calendar years remaining
between the effective date of termination and December 31, 2020 (with the year
in which termination occurs being included as a full year), less (y) a credit
(not to exceed the ACA for such year) for any amounts paid or payable (provided
that in fact such amounts are paid in due course) with respect to Services
provided by TCS in the year in which termination occurs. (By way of example, if
there are 6 calendar years remaining thru December 31, 2020, the amount of the
ACA to be provided in (x) above would be * , as the ACA in 2020, the final year
of the Term, shall be *.) If Nielsen is required to make an Early Termination
Shortfall payment under this Section 17.5(c), Nielsen shall thereafter be
entitled to an annual credit through and

 

- 5 -



--------------------------------------------------------------------------------

including calendar year 2020 against Charges under the GISA (of the type that
would have been creditable hereunder against the MCA and/or the ACA) of * per
year, with appropriate proration in the first year if this Agreement is
terminated other than on a December 31st; provided that, the credits provided
under the GISA pursuant to this sentence shall not in the aggregate exceed the
Early Termination Shortfall. (For example, if the Early Termination Shortfall
was *, and * credit has already been taken, then in the year following that year
the credit shall be limited to * and no credit shall be available in any future
years.) If any portion of such * annual credit is not used in any year the
unused amount shall expire, shall not reduce the total credit available, and
shall not act to increase the credit available in the following year(s).

(d) For the purposes of this Section, the following definitions apply:

(1) ‘ACA Shortfall’ for any year means the ACA less the aggregate amount counted
toward fulfillment of the ACA for such year (including any Unpaid Invoices
Balance for Services performed in such year and any Unbilled Services Balance
for services performed in such year) (but, in no event less than zero);

(2) ‘MCA Shortfall’ means the MCA less the aggregate amount counted toward
fulfillment of the MCA (including any Unpaid Invoices Balance, any Unbilled
Services Balance, and * of any ACA Shortfall) (but, in no event less than zero);

(3) ‘Unpaid Invoices Balance’ is equal to the sum of all invoices issued by TCS
to Nielsen under this Agreement and outstanding as of the effective date of
termination of this Agreement; and

(3) ‘Unbilled Services Balance’ is equal to the charges for Services delivered
by TCS to Nielsen under this Agreement on or before the effective date of
termination of this Agreement but not invoiced as of such date.”

(l) The parties acknowledge that there was no ACA Shortfall for 2011 or 2012.

3.2 Section 26.6. Section 26.6 of the Agreement is amended as follows:

(a) Section 26.6(b) of the Agreement is amended in its entirety to read:

“If Nielsen terminates this Agreement for convenience pursuant to Section 26.1,
the provisions of Section 17.5 shall determine the amount of any remaining MCA
or ACA, as applicable, that Nielsen shall be required to pay and such amount
shall be due and payable as provided in the applicable subsection of
Section 17.5.”

 

- 6 -



--------------------------------------------------------------------------------

(b) Section 26.6(c) of the Agreement is amended in its entirety to read:

“If TCS terminates this Agreement pursuant to Section 26.5(b), the provisions of
Section 17.5 shall determine the amount of any remaining MCA and/or ACA that
Nielsen shall be required to pay and such amount shall be due and payable as
provided in the applicable subsection of Section 17.5.”

(c) Section 26.7(b) of the Agreement is amended by changing “MCA” to “MCA and
ACA if, and to the extent, provided in Section 17.5”.

3.3 Conforming Changes. Sections 3.4(d)(ii), 5.7(b)(ii), 8.3(b), 8.4, 10.4(b),
16.3, 18.11, 26, and 31.1 of the Agreement are each amended by changing each
reference to “MCA” to read “MCA and/or ACA”. The references in Sections 16.3(b)
and (c) of the Agreement to Section 17.3(f) are changed to be references to
Section 17.4. The references in Sections 8.3(b) and 25.1(a) of the Agreement to
Section 17.3 are changed to be references to Section 17.4. The reference in
Section 26.8 of the Agreement to Section 17.3 is changed to be a reference to
both Sections 17.3 and 17.4.

 

4. Revenue Commitment.

All of the provisions of this Section 4 shall be effective as of January 1,
2013.

4.1 Revenue Commitment. The following shall be added as a new Section 17A of the
Agreement:

“Section 17A. TCS REVENUE COMMITMENT

17A.1 Revenue Commitment.

TCS agrees that during each Calendar Year of the Initial Term beginning with
Calendar Year 2013 TCS and its Affiliates (and those unaffiliated third parties
specifically approved by Nielsen for this purpose, such approval to be at
Nielsen’s sole discretion) will purchase products and services in an amount
(such amount, ‘Revenue’) from Nielsen and its Affiliates not less than the
Commitment Target for such Calendar Year. The ‘Commitment Target’ for each
Calendar Year is as follows:

(a) For Calendar Year 2013, *;

(b) For Calendar Year 2014, *; and

(c) For each Calendar Year thereafter:

(i) *,

 

- 7 -



--------------------------------------------------------------------------------

(ii) less the average Revenue achieved in each of the prior two (2) Calendar
Years,

(iii) but the result of the calculation in (i) and (ii) shall not be less than
zero.

17A.2 Revenue for a Calendar Year shall be measured based on products or
services delivered during such Calendar Year, even if billing or payment is
delayed until the following year. If Nielsen is solely at fault for delay that
prevents delivery of services or products for purchase orders with agreed
delivery date in December (with the December delivery date formally signed off
in writing by Nielsen), the value of such purchase orders will be deemed to
count towards fulfilling the Revenue Commitment for that year, provided that the
services or products are delivered by the January 31 of the following year. The
process for implementing this clause shall be agreed upon by the Parties within
ninety (90) days of the Amendment Four Effective Date. Revenue shall not include
taxes or pass thru expenses.

17A.3 If in any Calendar Year beginning 2013 TCS has not achieved Revenue equal
to the Commitment Target, then Nielsen shall be entitled (as its sole and
exclusive remedy) to a Service Credit equal to the shortfall in the Revenue for
such Calendar Year from the Commitment Target for such Calendar Year, on the
same basis as if such Service Credit had been earned as a Rate Discount pursuant
to Section 2.2 of Schedule C of the Agreement. At the end of each Calendar Year
beginning with Calendar Year 2013 the parties shall account for the Revenue in
such Calendar Year and calculate the Service Credit, if any, accruing to
Nielsen’s benefit. Within thirty (30) days of the Amendment Four Effective Date,
the Parties shall agree and document the process and procedure on how to
reconcile and true up the Revenue achieved on a quarterly basis.

17A.4 Prior to the beginning of any Calendar Year during the Initial Term
beginning with Calendar Year 2015, TCS may, upon written notice given to Nielsen
prior to the beginning of the applicable Calendar Year, end the Commitment
Target and instead elect to provide Nielsen with Service Credit as follows:

(a) If the Commitment Target is to end for Calendar Year 2015, a Service Credit
equal to 50% of the Commitment Target otherwise due for 2015, the amount of such
Service Credit to apply for 2015 and reoccur during each succeeding Calendar
Year of the Initial Term;

 

- 8 -



--------------------------------------------------------------------------------

(b) If the Commitment Target is to end for Calendar Year 2016, a Service Credit
equal to 25% of the Commitment Target otherwise due for 2016, the amount of such
Service Credit to apply for 2016 and reoccur during each succeeding Calendar
Year of the Initial Term; and

(c) If the Commitment Target is to end in 2017 or later, no Service Credit.”

 

5. Other Amendments to the Agreement.

Except as otherwise specifically noted, all of the provisions of this Section 5
shall be effective as of January 1, 2011.

5.1 Section 1.3. Section 1.3 of the Agreement is deleted in its entirety and
amended to read in its entirety (with subsections (a) and (b) intentionally
omitted):

“TCS shall, in accordance with the provisions of this Agreement, perform the
professional services relating to Information Technology (including AD&M)
Services, BPO Services, Client Service Knowledge Process Outsourcing Services
(“KPO”), MSCi Services, AAC Analytics Services, Financial Planning and Analytics
Services (in each case as they may evolve, be supplemented, enhanced, modified,
or replaced in accordance with the procedure established in this Agreement
and/or applicable Statements of Work) (collectively, the “Services”). Schedule A
describes the general scope of each of the categories of Services contemplated
by this Agreement. Particular Services will be described in Statements of Work
pursuant to this Agreement (each, a “Statement of Work” or “SOW”). Each SOW
shall be substantially in the form of Exhibit A-1, A-2, or A-3, as applicable,
to Schedule A. Each SOW shall be effective, incorporated into, and subject to
this Agreement when executed in accordance with the procedures provided in
Section 3.5(a)(i). The provisions of this Agreement will be applicable and
extendable throughout Nielsen (including acquisitions).”

5.2 Definitions. Section 1.5 of the Agreement is amended:

(a) by inserting “‘Annual Commitment Amount’ (or ‘ACA’) shall have the meaning
provided in Section 17.1.” in the appropriate alphabetical order, and
appropriately redesignating all following definitions;

(b) by inserting definitions for each of “Client Service Knowledge Process
Outsourcing Services (“KPO”)”, “MSCi Services”, “AAC Analytics Services”, and
“Financial Planning and Analytics Services” as each “having the meaning provided
in Schedule A”, in the appropriate alphabetical order, and appropriately
redesignating all following definitions;

(c) by inserting an opening quote in the definition of Controlled Subsidiary;

 

- 9 -



--------------------------------------------------------------------------------

(d) by inserting “‘Non-Complying Business’ shall have the meaning provided in
Section 9.1(a).” in the appropriate alphabetical order, and appropriately
redesignating all following definitions;

(e) by deleting the phrase “an IT or BPO” in the definition of Rate and
replacing it with “a”;

(f) by changing the phrase “ITO and BPO Rates identified for each type of TCS
resource” in the definition of Rate Card and replacing it with “Rates identified
for each type of Resource”;

(g) by inserting “‘Revenue’ shall have the meaning provided in Section 17A.” in
the appropriate alphabetical order, and appropriately redesignating all
following definitions;

(h) by inserting “‘Commitment Target’ shall have the meaning provided in
Section 17A.” in the appropriate alphabetical order, and appropriately
redesignating all following definitions; and

(i) by changing the cross reference in the definition of Review Committee from
Section 17.3(f)(ii) of the Agreement to be a reference to Section 17.4(a) of the
Agreement.

5.3 Section 1.6. Section 1.6(a) of the Agreement is amended by inserting “(or
used in the business areas related to the Services involved)” after
“industries”.

5.4 Section 2. Section 2 of the Agreement is amended as follows:

(a) The first sentence of Section 2.1 of the Agreement is amended by replacing
“December 31, 2017” with “December 31, 2020”.

(b) Section 2.2(a) of the Agreement is amended by replacing “eighth year” with
“eleventh year” and “ninth Contract Year” with “twelfth Contract Year”.

(c) Section 2.3 of the Agreement is amended by replacing “fifth
(5th) anniversary” with “seventh (7th) anniversary”.

5.5 Section 4.3. Section 4.3 of the Agreement is amended as follows:

(a) By inserting transition timeframes for the following services: “CS-KPO, MSCi
Services, AAC Analytics Services, Financial Planning and Analytics Services:
same as for BPO.”

(b) By amending the parenthetical in its entirety to read:

“(or such period as is provided for Services which are not IT Services or BPO
Services in Schedule A, or in all cases such longer Transition Period as agreed
to in accordance with Section 4.3(a))”

 

- 10 -



--------------------------------------------------------------------------------

5.6 Section 8.3(b). Section 8.3(b) of the Agreement is amended by changing
“Nielsen shall upon thirty (30) days written notice Nielsen may” to “upon at
least thirty (30) days prior written notice Nielsen may”.

5.7 Section 9.

(a) Section 9.1 of the Agreement is amended:

(i) by amending the first sentence of Section 9.1(a) to read: “TCS and its
Controlled Subsidiaries will not engage in a business that competes with a
Restricted Business (a ‘Non-Compliant Business’).”;

(ii) by amending the second sentence of Section 9.1(a) by inserting a “business
that competes with a” prior to the first occurrence of “Restricted Business”;
and

(iii) by changing the reference in Section 9.1(c)(iii) to Section 9.1(c)(iii) to
be a reference to Section 9.1(c).

(b) Section 9.2(b) of the Agreement is amended to read:

“(b) If (i) TCS acknowledges that it or its Controlled Subsidiary is in breach
of Sections 9.1(a) or 9.1(b) and does not immediately begin good faith efforts
to cure the breach or does not actually cure the breach within sixty (60) days
after TCS’ notice to Nielsen, (ii) the arbitrator determines that TCS or its
Controlled Subsidiary is in breach and TCS does not immediately begin good faith
efforts to cure the breach or does not actually cure the breach within sixty
(60) days after such decision, (iii) the arbitrator determines that due to
insufficient cooperation or participation in the arbitration by TCS it cannot
determine whether TCS or such Controlled Subsidiary is in breach, or (iv) TCS
fails to respond to Nielsen’s notice in the time period required by
Section 9.2(a), then:

(i) Nielsen shall be entitled to seek and obtain injunctive relief which TCS
agrees it will not oppose and TCS will waive Nielsen’s posting of bond or
proving irreparable injury; and

(ii) As instructed by Nielsen, TCS shall discontinue (or cause its Controlled
Subsidiary to discontinue) the Non-Compliant Business which the arbitrator
decided was in breach of Section 9.1(a), as follows (with each reference to TCS
also being a reference to any TCS Controlled Subsidiary involved):

(A) TCS shall terminate any customer agreements of the Non-Compliant Business
that are terminable but may continue to fulfill any existing agreements of the
Non-Compliant Business until they expire (and shall pay Nielsen twenty percent
(20%) of the gross revenues from such agreements as long as they remain in
effect);

 

- 11 -



--------------------------------------------------------------------------------

(B) TCS shall sell to Nielsen such portion of the assets of the Non-Compliant
Business and shall assign to Nielsen (and Nielsen shall assume) all customer and
other contracts related to the Non-Compliant Business not required to be
retained by TCS to comply with its obligations under (A) or (C) of this
Section 9.2(b)(ii), for a consideration equal to the net book value of such
assets (but not including any allocation of corporate overhead) and, without
Nielsen’s prior written consent TCS shall not effect any changes or amendments
to any such customer or other contracts that are being assigned to Nielsen that
have the effect of increasing the liabilities under such contracts as a result
of transfer. Further, TCS shall indemnify Nielsen against any liabilities
related to those assets or agreements which arose prior to the date of
assignment; and

(C) TCS shall transfer the portion of the Non-Compliant Business which is not to
be retained by TCS under Section 9.2(b)(ii)(A) or sold to Nielsen under
Section 9.2(b)(ii)(B) to an Affiliate of TCS that is not a Controlled
Subsidiary; provided that (1) TCS does not exercise management control of such
business and (2) TCS shall not transfer the employment of or permit any Domain
Expert to, directly or indirectly provide services to such Affiliate of TCS and,
TCS shall as a condition of the transfer of the Non-Compliant Business to the
Affiliate, include provision in the transfer agreement such Affiliate of TCS
that prohibits such Affiliate from employing any such Domain Expert.

Nielsen may elect among (A), (B), and (C) in a way that different aspects of the
Non-Compliant Business are treated differently. In determining among options
(A), (B), and (C) Nielsen shall give due consideration to TCS’ view of what is
the least injurious to it of such elections, but the final decision shall be
solely up to Nielsen.

(iii) Provided that TCS complies with the remedies provided in (i) and (ii) of
this Section 9.2(b) in a timely manner, such compliance shall be deemed a cure
of the breach.”

5.8 Section 10.2. Section 10.2 of the Agreement is amended by deleting the two
occurrences of “BPO”.

5.9 Section 10.6. A new Subsection 10.6(g) of the Agreement is created, to read:

“As part of TCS’ obligations under Schedule J, at no additional charge TCS shall
provide at least 11 TCS personnel at mutually agreed upon Nielsen locations and
119 TCS personnel at TCS locations for account support and leadership. For
clarity, the forgoing number of account support and leadership personnel
includes the TCS Managers described in this Section 10.6(a) through (f) and any
other non-billable TCS resource assigned to Nielsen account on a dedicated
basis.”

 

- 12 -



--------------------------------------------------------------------------------

5.10 Section 18.1(c). Section 18.1(c) of the Agreement is deleted in its
entirety and amended to read in its entirety as follows:

“Rate Discounts and Credits. TCS shall provide Nielsen with Rate Discounts
against the charges as described in Section 2 of Schedule C, certain service
credits as described in Section 4 of Schedule C and Section 17A of the Agreement
and reduction in MCA as described in Section 4 of Schedule C.”

5.11 Section 18.11. The first sentence of Section 18.11 of the Agreement is
amended by inserting “(including managed services SOWs)” after “SOWs”.

5.12 Section 26.3.

(a) Effective as of the Amendment Four Effective Date the introductory language
to Section 26.3 of the Agreement is amended by inserting “(with each continuing
or recurring occurrence being measured from the date of the most recent
occurrence or reoccurrence)” after “events”.

(b) Effective July 1, 2013 Section 26.3(ii) of the Agreement is amended to read:

“TCS fails to meet (A) any one or more Tier One Quality of Services Metric
(X) for three (3) consecutive months, or (Y) in more than any six (6) months in
a rolling twelve (12) month period, or (B) at least seventy percent (70%) of
Tier One Quality of Service Metrics in any three (3) months in a rolling twelve
(12) month period; provided that for the Tier One Attrition Service Levels the
measurement period shall be a rolling six (6) months or a rolling twelve
(12) month average; or”

5.13 Sections 29.1 and 29.3. Sections 29.1(d)(vi) and 29.3(c) of the Agreement
are amended by deleting each occurrence of “BPO”.

5.14 Section 31.14.

The following provisions are effective as of the Amendment Four Effective Date:

(a) Section 31.14(c)(i) of the Agreement is amended to read:

“(i) Hire up to thirty (30) TCS personnel per calendar year at any time. This
right shall not carry forward to subsequent years (i.e., Nielsen may not hire
more than thirty (30) employees per calendar year even if Nielsen hired less
than thirty (30) employees in the previous year);”

 

- 13 -



--------------------------------------------------------------------------------

(b) A new Section 31.14(d) of the Agreement is inserted to read as follows:

“(d) Additionally, notwithstanding anything in the Agreement to the contrary
(including Section 31.14), with respect only to an SOW for AAC Services the SOW
may provide that Nielsen shall also have the right each year to hire (or have an
Affiliate hire) specified amounts of TCS personnel then assigned to provide
specific Services under that SOW.”

 

6. Updating of Schedules and Exhibits.

Except as otherwise provided, all of the provisions of this Section 6 shall be
effective as of January 1, 2011.

6.1 Schedule A. Schedule A of the Agreement is replaced with Schedule A (As of
Amendment Number Four) attached hereto. Such revised Schedule incorporates
additional scope for Application Development (development,
maintenance/enhancement, ring fence services); client services Knowledge Process
Outsourcing (KPO); Measurement Services (MSci); Financial Planning and Analysis
(FP&A); Engineering; and AAC Analytics Services.

6.2 Schedule C. Schedule C of the Agreement is replaced with Schedule C (As of
Amendment Number Four) attached hereto. Such revised Schedule incorporates an
increase to the Minimum Commitment Amount, defines the Annual Commitment Amount,
and sets forth a new rate schedule. If any SOW existing as of the Amendment Four
Effective Date provides for higher charges than the ones provided in Schedule C
(As of Amendment Number Four), such charges shall be superseded and replaced by
those in Schedule C (As of Amendment Number Four). For SOW #2007620000600, the
reference to 10% in Section 4.1(b) of such SOW will be changed to 5% or as
otherwise mutually agreed.

6.3 Other Schedules. Effective as of the Amendment Four Effective Date Schedules
B, F, G, H, N, and K of the Agreement are replaced by their respective
replacements attached hereto and each marked as “(As of Amendment Number Four)”.
New Schedules P (Data Privacy Agreement) and Q are incorporated into the
Agreement and are attached hereto and marked as “(As of Amendment Number Four)”.

 

7. Miscellaneous.

Except as amended by this Amendment Number Four (and the three prior amendments)
the Agreement shall remain in effect without amendment. This Amendment is not
intended to, and shall not, constitute a waiver or an accord and satisfaction by
either Party of any breaches or defaults under the Agreement.

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have each caused this Amendment Number Four to
be signed and delivered by their duly authorized representative.

 

THE NIELSEN COMPANY (US), LLC    

TATA AMERICA INTERNATIONAL
CORPORATION

By:  

/s/ Mitchell J. Habib

    By:  

/s/ Natarajan Chandrasekaran

Name:   Mitchell J. Habib     Name:   Natarajan Chandrasekaran Title:   Chief
Operating Officer     Title:   Director February 7, 2013            

TATA CONSULTANCY SERVICES
LIMITED

      By:  

/s/ Natarajan Chandrasekaran

      Name:   Natarajan Chandrasekaran       Title:   Chief Executive Officer
and Managing Director       February 7, 2013

 

- 15 -



--------------------------------------------------------------------------------

As a material inducement for TCS to enter into this Amendment Number Four, The
Nielsen Company B.V. (“Guarantor”), a Dutch company and the indirect parent
company of The Nielsen Company (US), LLC, hereby confirms that the guarantee
provided by Guarantor under the Agreement remains in full force and effect and
confirms that pursuant to the terms of such guarantee Amendments One, Two, Three
and this Amendment Four to the Agreement do not require Guarantor’s further
consent and the Guarantee continues to apply to the Agreement, as so amended.

 

THE NIELSEN COMPANY B.V. By:  

/s/ M.J.B. Rutte

  M.J.B. Rutte Accepted and Agreed to:

TATA AMERICA INTERNATIONAL CORPORATION

By:  

/s/ Satya S. Hedge

  Satya S. Hegde, GC & SVP   02/07/2013 TATA CONSULTANCY SERVICES LIMITED By:  

/s/ Satya S. Hedge

  Satya S. Hegde, GC & SVP   02/07/2013

 

- 16 -



--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

As of Amendment Number Four

SCHEDULE A

SERVICES



--------------------------------------------------------------------------------

SCHEDULE A

SERVICES

 

Section 1. INTRODUCTION

1.1 General

This Schedule A describes the general scope of Services contemplated in the
Agreement. Particular Services will be described in SOWs in a format
substantially similar to Exhibits A-1 through A-3, as applicable. Each SOW shall
be effective, incorporated into and form a part of the Agreement when executed
as provided in Section 3.5(a)(i) of the Agreement.

(a) The scope of Services contemplated under the Agreement shall consist of IT
Services (Application Development and Engineering Services), and “Process
Services”, which include BPO Services, Client Service Knowledge Process
Outsourcing Services (“CS - KPO”), Measurement Sciences (“MSCi Services”), AAC
Analytics Services, Financial Planning and Analytics Services as more
specifically described in each applicable SOW. TCS shall perform the Services in
accordance with this Schedule A and each applicable SOW. The Parties will
mutually agree to the retained responsibilities and the percentages of retained
personnel of the Nielsen subject matter experts on a SOW basis. TCS shall
perform all tasks necessary to complete the Services in a timely and efficient
manner, using its methodology and tools as tailored to Nielsen.

(b) For those Services that will be performed on a fixed price basis and set
forth specific Service Levels for such Services, then the Parties will define
the specific scope of Services on a Statement of Work basis.

(c) All capitalized terms used and not defined in this Schedule A shall have the
meanings given them in the Agreement or other Schedules.

1.2 Services Overview

(a) TCS shall perform all Services in such a way that all Resources are utilized
to a high degree of efficiency without compromising the timely completion of
such activities or implicated Service Levels. The Services described in this
Schedule A are not intended to be an all-inclusive description of the tasks that
TCS will perform as part of the Services but a representative sampling of the
areas the Parties reasonably expect the Services to cover. Additional Services
and Service areas may be added to the Agreement during the Term, in which case
the Parties shall mutually agree upon which Rates shall apply to such Services.
In no event shall any Services performed under the Agreement be subject to time
and materials Rates other than those provided in Section 2 of Schedule C
(Charges).

(b) If any services, functions or responsibilities not specifically described in
this Schedule A are either (i) an inherent, necessary or customary part of the
Services or (ii) are required or appropriate for the performance and provision
of the Services described in this Schedule A, then they will be deemed to be
within the scope of the Services as if specified in this Schedule A and not be
subject to any fees, expenses or reimbursements except as specified in
Schedule C. TCS’ general responsibilities with respect to the Services include
the following:

(i) Providing Nielsen with reports on a monthly basis (or as frequently as
requested by Nielsen) tracking the progress of TCS’ performance of all currently
active SOWs as provided in Section 5.7 of the Agreement. In addition, TCS shall
provide timely responses to Nielsen’s requests for information and reports
necessary to provide updates to business units and provide Nielsen with a soft
copy database extract from the database that tracks progress of TCS’ performance
of the Services.

 

A-2



--------------------------------------------------------------------------------

(ii) Performing the Services in accordance with Nielsen’s strategies, best
practices, principles, and standards relating to Operations, technical, data and
applications architectures and designs as communicated to TCS. TCS shall
contribute to the ongoing development and improvement of such strategies,
principles and standards.

(iii) Acting as a resource with respect to knowledge and information regarding
the Services, as required by Nielsen authorized personnel, entities and Users.
This shall include providing information and consulting support with respect to
system functionality, providing assistance with interface file testing,
designing appropriate test environments, performing system demonstrations and
training, and maintaining system documentation.

(iv) Using technologically current tools and languages as appropriate and in
accordance with Nielsen’s architectural decisions to improve the Services.

(v) Investigating problems, providing support as requested by Nielsen,
responding to User requests and inquiries, and assisting with the prioritization
and maintenance of outstanding work logs.

(vi) Integrating into Nielsen’s environment all work performed for Nielsen by
third Parties, including third Parties contracting directly with Nielsen.

(vii) Providing a pool of experienced, high-quality TCS personnel that will be
dedicated to the Nielsen account throughout the Term of this Agreement.

(c) Notwithstanding anything to the contrary contained herein, nothing in this
Section 1.2 shall be interpreted as giving TCS responsibility for Nielsen
strategic, governance or architectural decisions. Nielsen shall retain the
ultimate responsibility in these areas, while TCS will, upon Nielsen’s request,
provide insight and advice, either informally or under specific SOWs for
consulting Services.

(d) Due diligence activities performed by TCS as well as travel and expenses
pre-approved by Nielsen shall be chargeable to Nielsen. If the work pursued by
Nielsen results in new volume to TCS, then the due diligence fees paid by
Nielsen in pursuit of such new work shall be refundable.

 

A-3



--------------------------------------------------------------------------------

Section 2. STATEMENT OF WORK RFP PROCESS; PROPOSED STATEMENTS OF WORK,
DEVELOPMENT, TESTING AND PAYMENT

2.1 General

(a) As provided in Section 3.5(c) of the Agreement, Nielsen may at any time
initiate a request for Services by providing to TCS a request for a proposal for
a Statement of Work (a “Statement of Work RFP”) containing the information
described in Section 2.1(b) of this Schedule A. TCS’ rejection of a request for
Services made by Nielsen shall be subject to the provisions of Sections 17.2 and
26.3(i) of the Agreement. TCS may propose a new Service by submitting a proposal
to Nielsen containing the information described in Section 2.1(b) of this
Schedule A, which Nielsen may accept or reject at its sole option.

(b) Each Statement of Work RFP prepared by Nielsen shall include, to the extent
Nielsen is able to provide such information and as applicable: (i) the SOW
scope/specifications, including any related services; (ii) an overall timetable
for completing the work requested; (iii) the schedules for critical Milestones
and Deliverables; (iv) acceptance tests and criteria for confirming that the
Deliverables satisfy the applicable functional specifications; (v) a description
of training required by Nielsen; (vi) other provisions, if any, intended to
modify or supplement the terms and conditions of the Agreement as such are to be
applied to the SOW; and (viii) Critical Service Levels to be applied. The
foregoing list is not intended as a list of minimum requirements. Nielsen’s
failure to provide any of the above-listed information shall not excuse TCS from
its obligation to respond to a Statement of Work RFP in the timeframes described
in Section 2.1(d) of this Schedule A.

(c) If requested by Nielsen, TCS will promptly assist Nielsen in collecting and
refining the functional User and/or system requirements for any potential
Project.

(d) TCS will, within the timeframe specified in the applicable Statement of Work
RFP (and in any event, in no less than thirty (30) days after receipt of the
Statement of Work RFP from Nielsen), prepare and deliver to the Nielsen Project
Manager a proposed Statement of Work in the appropriate form specified in
Exhibits A-1 through A-3 and containing the information described in
Section 2.1(b) of this Schedule A.

2.2 Format of Proposed Statements of Work

(a) TCS’ proposed Statement of Work shall provide all information requested in
the Statement of Work RFP or otherwise reasonably necessary for Nielsen to make
an informed decision regarding the proposed Statement of Work, including:

(i) Project Plan. For each proposed Statement of Work, TCS will prepare, for
Nielsen review and approval, a schedule (the “Project Plan”) for the completion
of each Project to be performed under that Statement of Work. Each Project Plan
prepared by TCS shall include (as applicable) Milestones, associated
Deliverables and proposed specifications and other standards which must be met
before Nielsen will accept the Deliverable (“Acceptance Criteria”), including
applicable review periods, for each Deliverable described in the Project Plan;

 

A-4



--------------------------------------------------------------------------------

(ii) Methodology. TCS will include as part of the proposed Statement of Work its
proposed methodology (including project methodology and development methodology,
if appropriate) for each Project, including designating points of contact and
interfaces between the Parties, for Nielsen’s approval. Nielsen will notify TCS
of any objections it has to such methodology. If Nielsen notifies TCS of any
objections to the methodology, TCS will promptly revise the methodology to
satisfy Nielsen’s objections;

(iii) Charges. The proposed Statement of Work will specify TCS’ total estimated
staffing model to complete all Projects under such SOW with a breakdown of the
estimated number of Resource hours sufficient to enable Nielsen to understand
and assess the proposal. TCS will also include as part of the proposed Statement
of Work any additional costs to Nielsen (i.e., Pass Through Expenses) and an
estimated total cost of the SOW;

(A) Subject to the Change Control provisions of Section 12.2 of the Agreement,
for BPO Services, MSCi Services, FP&A Services, CS-KPO Services and AAC
Services, in no event may TCS invoice Nielsen for Resources in excess of the
Baseline Resource Charges;

(B) For IT Services, invoicing shall be based on a Fixed Price or Baseline
Resource Charges at Nielsen’s option;

(iv) SOW Termination Date. TCS will include as part of proposed Statement of
Work the date that all work under the SOW should be completed;

(v) Staffing and Resource Plan. TCS will include as part of the proposed
Statement of Work the staffing of TCS Resources as well as any Nielsen resource
commitments and responsibilities in addition to those provided in the Agreement.
This staffing plan must identify the labor categories and location
(on-site/Off-Shore) on a monthly basis sufficient for Nielsen to determine unit
labor rates for each Resource and detail how the labor location shall effect the
Off-Shore Leverage Percentages under the Agreement;

(vi) Acceptance Criteria and Testing Plans. TCS will include as part of the
proposed Statement of Work the Acceptance Criteria and testing plans if
applicable, which must be consistent with the requirements of the Agreement and
any processes or procedures agreed upon by the Parties or otherwise applicable
to such Services; and

(vii) Any other Pertinent Information. TCS will include as part of the proposed
Statement of Work any other information that is pertinent to completion of the
Statement of Work in a timely and efficient manner.

(b) Except with the signed approval of the Nielsen Project Manager, the
Statement of Work shall not contain or propose to contain any terms and
conditions that are contrary to those contained in the Agreement; provided,
however, that TCS may propose in the Statement of Work to perform the Services
on terms that are more favorable to Nielsen (in Nielsen’s discretion) than those
contained in the Agreement or the Statement of Work RFP.

 

A-5



--------------------------------------------------------------------------------

(c) Other reductions, changes, and additions to the scope of Services in any
Statement of Work beyond those allowed as provided in Section 12.2 of the
Agreement shall be made pursuant to the Services Revision Process provided in
Section 2.5 of this Schedule A.

2.3 Nielsen Review and Acceptance of Proposed Statements of Work

(a) Once submitted to Nielsen, a proposed Statement of Work shall constitute an
offer by TCS to implement the Services described therein on the terms provided
therein, and shall be irrevocable. If no changes are made to the proposed
Statement of Work it will become effective as a Statement of Work when accepted
and executed by Nielsen.

(b) Nielsen shall review and may provide TCS with comments regarding a proposed
Statement of Work. If and as necessary, the Parties will meet to review, discuss
and agree on any amendments to the proposed Statement of Work. Such amended
proposed Statement of Work will become effective when signed by both Parties and
TCS shall begin to provide the Services under such Statement of Work only upon
the execution and delivery by both Parties of such Statement of Work.

(c) Once accepted by Nielsen or executed by the Parties, the Statement of Work
shall be attached to and incorporate by reference the terms and conditions of
the Agreement.

2.4 Statement of Work Service Levels

As provided in Section 8.1 of the Agreement, each Statement of Work may include
Critical Service Levels applicable to certain specified Services under the
Statement of Work in addition to those specified in Schedule B (Service Levels).
The general terms relating to such Critical Service Levels are included in
Section 8 of the Agreement and Schedule B.

2.5 Changes to Statements of Work and the Services Revision Process

(a) Any change to a Statement of Work shall be made pursuant to the Services
Revision Process provided below and in coordination with the Change Control
Procedure provided in Section 12.2 of the Agreement.

(b) The “Services Revision Process” shall be the process by which the Parties
shall amend a Statement of Work, including increasing or decreasing the amount
of work thereunder, and re-pricing the Services to be provided under the
Statement of Work. This process may be initiated by either Parties’ Project
Manager or their designees in the manner described below:

(i) The requester of the amendment shall document in detail the amendment(s)
sought and the reason for the change. The requester shall use the Project Change
Request (“PCR”) form to request the amendment. The PCR form is attached to this
Schedule A as Exhibit A-4. If the request is made by TCS, Nielsen must approve
the request prior to TCS’ undertaking the analysis provided for in
Section 2.5(b)(ii);

(ii) Following receipt of the PCR, TCS shall promptly conduct the required
analysis of the PCR and report to Nielsen in writing the following:

(A) The amount of effort required to accommodate the changes (including addition
or reduction of TCS Resources);

 

A-6



--------------------------------------------------------------------------------

(B) The modification(s), to the relevant Project Plan(s) needed to accommodate
such amendment (if any), and the reasons for such modifications;

(C) The impact of such amendment on the relevant Charges (assuming that the
pricing for such Project does not already accommodate such amendment); and

(D) Any other relevant information;

(iii) Nielsen will review the PCR response and if necessary, discuss the same
with TCS. Nielsen shall notify TCS of the PCR-related changes it accepts, and
TCS shall prepare and submit to Nielsen an amendment to the Statement of Work
(the “Statement of Work Amendment”) substantially similar in form to the
Statement of Work setting out such changes to the existing Statement of Work for
the Project. If no changes are made to the proposed Statement of Work Amendment
it will become effective when executed by Nielsen;

(iv) Nielsen may provide TCS with comments regarding the proposed Statement of
Work Amendment, and TCS shall respond to such comments, if any, including by
revising the Statement of Work Amendment as appropriate and resubmitting it to
Nielsen. The proposed Statement of Work Amendment (as so revised) shall become
effective when executed by Nielsen; and

(v) As provided in Section 3.5(c) of the Agreement, Nielsen shall have the sole
right to accept or reject any proposal for changes to a Statement of Work made
by TCS and TCS’ failure to agree to an amendment to an SOW shall be subject to
Sections 17.2 and 26.3(i) of the Agreement.

(c) TCS shall establish an expedited process by which time-sensitive (urgent)
changes to Statements of Work that may not be sufficiently accommodated in the
forgoing process may be approved and implemented.

2.6 Other Adjustments to Statements of Work

(a) Acceptable Alterations to Statements of Work by TCS. TCS’ obligation to
follow the Project Plan specified in a Statement of Work and meet all of the
Milestones specified therein may be adjusted only: (a) due to a Nielsen delay
described in Section 2.6(b) of this Schedule A; or (b) as provided in
Section 4.3 of the Agreement.

(b) Delay by Nielsen - Extension of Milestone Dates or Project Completion Date.

(i) If TCS is reasonably of the view that Nielsen has, other than for reasons of
a Force Majeure Event (as described in Section 16.2 of the Agreement) or default
by TCS of its obligations under the Agreement, failed to perform an activity
identified in the Statement of Work by the applicable date specified in the
Statement of Work, and that such failure may significantly hinder or delay TCS’
performance in accordance with the Statement of Work, TCS shall notify the
Nielsen Project Manager in writing of the following:

(A) which Deliverable (or subpart thereof) that TCS may not be able to completed
in accordance with the applicable Milestone due to Nielsen’s failure to complete
its assigned activity;

 

A-7



--------------------------------------------------------------------------------

(B) the nature of the activity that Nielsen has not completed; and

(C) the date from which Nielsen’s failure to complete its tasks will have a
material effect on TCS’ ability complete and deliver all or any subpart of the
affected Deliverable.

(ii) The Parties will promptly meet and attempt to agree on whether and to what
extent Nielsen has failed to perform such activity, the steps necessary for
Nielsen to complete the activity and the date by which Nielsen must complete the
activity before the Statement of Work or any Milestones thereunder will be
significantly impacted. If Nielsen does not, in TCS’ reasonable view, complete
the activity on or before the agreed date, then TCS will give Nielsen notice of
such view and the Parties will agree on whether the activity is not complete,
the steps necessary to complete the activity, an estimate of when Nielsen will
complete the activity, the impact, if any, of such delay on the Statement of
Work, and an appropriate adjustment to the Statement of Work (including to any
Milestones thereunder) to take account of the impact of the delay activity.

(iii) If the Parties cannot agree on: (i) whether or to what extent Nielsen has
not completed an activity, (ii) the steps necessary to complete the activity,
(iii) the date for the completion of the activity, (iv) the impact, if any, of
the delay in completion of the activity on the Statement of Work, or (v) the
adjustments which are appropriate to account for the delay in completion of such
activity, then the issue shall be treated as a dispute pursuant to Section 25 of
the Agreement.

(c) Delay by TCS – Acceleration. At all times during the course of performing
Services for Nielsen, TCS shall promptly notify Nielsen upon becoming aware of
any circumstances that may reasonably be expected to jeopardize the timely and
successful completion of any Deliverables or tasks on the scheduled due dates
provided in the latest Nielsen-approved delivery schedule and, in such event,
shall inform Nielsen of the projected actual delivery date. If, other than
because of a reason specified in Section 2.6(b) of this Schedule A, TCS fails to
provide a Deliverable by the relevant Milestone (as such Milestone may be
adjusted pursuant to Sections 2.5 or 2.6 of this Schedule A), TCS will
accelerate work under the Statement of Work at no additional charge to Nielsen
(including through the provision of additional Resources if necessary) in order
to ensure the completion of such delayed Deliverable and to avoid any
consequential impact to the timing of any other Deliverables or Milestones,
whether or not any such other Deliverable or Milestone is dependent on the
delayed Deliverable.

 

A-8



--------------------------------------------------------------------------------

Section 3. DELIVERABLES

3.1 Acceptance and Testing

(a) Provision of Deliverables.

(i) TCS shall provide to Nielsen, and Nielsen shall acquire from TCS, the
software, Documentation, goods, services, materials or other agreed upon
Deliverables specified in the applicable Statement of Work.

(ii) TCS shall deliver each Deliverable in accordance with the delivery date, if
any, specified for such Deliverable (each a “Milestone” and collectively, the
“Milestones”) in the applicable Statement of Work.

(b) Acceptance Criteria.

(i) Unless otherwise specified in the applicable Statement of Work, each
Deliverable shall be subject to testing, review and acceptance by Nielsen, as
provided in this Section 3.1, to verify that the Deliverable satisfies the
applicable Acceptance Criteria for each such Deliverable. The Acceptance
Criteria so established shall, to the maximum extent practicable, require the
demonstration of results that are objective, measurable and repeatable. Nielsen
reserves the right at any time to suggest modifications to the Acceptance
Criteria, which will not be unreasonably rejected by TCS.

(ii) As part of the design specifications for each Deliverable, TCS will propose
Acceptance Criteria and an acceptance testing methodology (“Acceptance Testing”)
designed to test all possible interactions with the Deliverable to determine if
the Deliverable (i) has been fully and properly installed, (ii) operates in
conformity with the applicable Documentation, (iii) performs in accordance with
the Acceptance Criteria, and (iv) complies with specified performance levels and
Service Levels.

(iii) Except for Statements of Work under which the Parties agree do not require
any Acceptance Criteria, the Acceptance Criteria shall be included in the
applicable Statement of Work. To the extent that TCS is unable to develop
Acceptance Criteria at the time the proposed Statement of Work is drafted, the
Acceptance Criteria shall be developed and agreed to in writing by Nielsen and
TCS before TCS commences work for such Deliverable, but in no event later than a
reasonable period prior to the initial Milestone for such Deliverable.

(c) Acceptance Testing. Except as otherwise specified by Nielsen, Nielsen shall
conduct the Acceptance Testing of Deliverables with the participation and
cooperation of TCS at no additional cost to Nielsen. If Nielsen requests that
TCS conduct such Acceptance Testing, TCS shall conduct such Acceptance Testing
only after providing Nielsen with reasonable advance notice and the opportunity
to observe or participate in such Acceptance Testing. TCS shall promptly provide
Nielsen with any documentation or other record of the results of such Acceptance
Testing in a format that permits Nielsen to assess compliance with the
Acceptance Criteria. In conducting Acceptance Testing, TCS will use testing
tools as requested by Nielsen.

(d) Acceptance of Document Deliverables. In the case of components of a
Deliverable consisting of print products or Documentation, Nielsen shall review
the Deliverable to confirm that the Deliverable conforms with applicable
Acceptance Criteria (if any) and Nielsen shall make any comments, objections or
responses relating to such Deliverable prior to the expiration of the applicable
review period (“Review Period”) for such Deliverable. If no Review Period has
been specified in the applicable Statement of Work, Nielsen shall have

 

A-9



--------------------------------------------------------------------------------

thirty (30) days to provide such comments, objections or responses. If Nielsen
fails to affirmatively accept or reject each such Deliverable and its subparts
within the Review Period, then TCS shall promptly notify Nielsen of such failure
and the need for Nielsen to complete its review as required. TCS shall, within
ten (10) Business Days of receiving any comments, objections or responses from
Nielsen with respect to a Deliverable, address each such comment, objection or
response by modifying such Deliverable as appropriate and resubmitting such
Deliverable to Nielsen for review in accordance with this Section 3.1. After
expiration of the agreed Review Period Nielsen will be considered to have
accepted the Deliverable if Nielsen does not provide TCS with any written
notification of its objections with reasons after three (3) Business Days notice
that a decision needs to be made.

(e) Acceptance Testing of Deliverables.

(i) Each Deliverable provided to Nielsen for acceptance shall be accompanied by
an acceptance request that will require Nielsen to affirmatively accept or
reject the Deliverable (and to the extent that a Deliverable is divided into
discrete subparts, to accept or reject each subpart individually). Further,
prior to delivering any Deliverable to Nielsen, TCS will first perform all
required quality assurance activities, and System Testing as described in
Section 3.1(e) of this Schedule A to verify that the Deliverable is complete and
in conformance with its specifications, and TCS shall also provide Nielsen with
all testing results and associated testing data. When delivering a Deliverable
to Nielsen, TCS shall certify in writing to Nielsen that (1) it has performed
such quality assurance activities; (2) it has performed all applicable testing
(including System Testing); (3) it has corrected all material deficiencies
discovered during such quality assurance activities and testing; (4) it has
assured that all material deficiencies no longer exist and has re-tested for all
similar defects; and (5) the Deliverable is in a suitable state of readiness for
Nielsen’s review and approval. After expiration of the agreed Review Period
Nielsen will be considered to have accepted the Deliverable if Nielsen does not
provide TCS with any written notification of its objections with reasons after
three (3) Business Days notice that a decision needs to be made. In discharging
its obligations under this Section 3.1(e)(i), TCS shall at all times implement
quality assurance processes and procedures conforming to the best practices of
the IT and BPO industries.

(ii) TCS will be responsible for System Testing each Deliverable in TCS’
development environment prior to turning over the Deliverable to Nielsen for
User Acceptance Testing and approval and will provide Nielsen with all
documented test results. TCS’ System Testing shall include the following, at a
minimum, plus any other testing required by TCS’ system development methodology:

(A) TCS will be responsible for performing unit testing (“Unit Testing”) and
incremental integration testing (“Integration Testing”) of the interoperability
of the components of each Deliverable. As applicable, all code developed by TCS
shall be accompanied by associated Unit Testing procedures, and such unit tests
developed by TCS will be delivered to Nielsen concurrently with the target
application code. The process of defect resolution within such Unit Testing
procedures will include the testing procedures that exercise the fix and detect
any regressions in the Deliverable;

 

A-10



--------------------------------------------------------------------------------

(B) TCS’ testing of the entire system or application (“System Testing”) will
also include Integration Testing of each Deliverable to ensure proper
inter-operation with all prior Deliverables, interfaces and other components
that are intended to inter-operate with such Deliverable, and will include
regression testing (“Regression Testing”), volume and stress testing to ensure
that the Deliverables are able to meet Nielsen’s projected growth in the number
and size of transactions to be processed by the application and number of users,
as such projections are provided in the applicable Statement of Work;

(C) TCS’ System Testing will also include Business Function Testing and
Technical Testing of each application in a simulated production environment with
TCS being responsible for building any necessary external interface emulators to
accomplish such testing in a simulated production environment. “Business
Function Testing” will include testing of full work streams that flow through
the application as the application will be incorporated within Nielsen’s
computing environment. “Technical Testing” will also include scale tests and
failure handling tests. Nielsen shall participate in and provide support for the
Business Function Testing and Technical Testing to the extent reasonably
requested by TCS. Within ten (10) days prior to the commencement of Business
Function Testing or Technical Testing pursuant to this Section 3.1(e)(ii), TCS
shall provide Nielsen for Nielsen’s review and written approval TCS’ test plan
for such Business Function Testing or Technical Testing; and

(D) Within five (5) Business Days following the completion of System Testing
pursuant to this Section 3.1(e)(ii), TCS shall provide to Nielsen a testing
matrix establishing that testing for each condition identified in the System
Testing plans has been conducted and successfully concluded. To the extent that
testing occurs on Nielsen’s premises, Nielsen shall be entitled to observe or
otherwise participate in testing under this Section 3.1(e)(ii) as Nielsen may
elect.

(iii) Prior to commencement of its review or testing of a Deliverable, Nielsen
may inspect the Deliverable to confirm that all components of the Deliverable
(e.g., software, associated documentation, and other materials) have been
delivered. If Nielsen determines that the Deliverable is incomplete, Nielsen may
refuse delivery of the Deliverable without performing any further inspection or
testing of the Deliverable.

(iv) The Nielsen Project Manager, or his or her designee, shall accept or reject
Deliverables in accordance with this Section 3.1(e). The Review Period for a
Deliverable shall commence upon the later of the date upon which: (i) such
Deliverable is delivered to Nielsen and certified by TCS as being “ready for
Acceptance Testing” (for Deliverables for which Nielsen will conduct Acceptance
Testing); (ii) such Deliverable has successfully performed its standard
installation tests (if any such tests are described in the Statement of Work);
or (iii) such Deliverable is delivered to Nielsen along with the records and
certifications of Acceptance Testing conducted by TCS (for Deliverables for
which TCS will conduct Acceptance Testing). Notwithstanding anything to the
contrary in this Section 3.1(e), TCS understands and agrees that Nielsen’s
Review Period will not commence until a Deliverable or application is
successfully deployed in Nielsen’s testing environment. Notwithstanding anything
to the contrary, if Nielsen defers installation or testing without any fault of
TCS after TCS has delivered the Deliverable, the Review Period shall be treated
as having commenced on the date of delivery by TCS of the applicable
Deliverable.

 

A-11



--------------------------------------------------------------------------------

(v) Nielsen’s user acceptance testing (“User Acceptance Testing” or “UAT”) will
consist of executing test scripts from the proposed testing submitted by TCS,
but may also include any additional testing deemed appropriate by Nielsen. If
Nielsen determines during the User Acceptance Testing that the Deliverable
contains any deficiencies, Nielsen will notify TCS of the deficiency by making
an entry in an incident reporting system available to both TCS and Nielsen. TCS
will promptly modify the Deliverable to correct the reported deficiencies,
conduct appropriate System Testing (including, where applicable, Regression
Testing) to confirm the proper correction of the deficiencies and re-deliver the
corrected version (including new test cases) to Nielsen for re-testing in User
Acceptance Testing. TCS will coordinate the re-delivery of corrected versions of
Deliverables with Nielsen so as not to disrupt the Nielsen User Acceptance
Testing process. Nielsen will promptly re-test the corrected version of the
Deliverable after receiving it from TCS. Nielsen shall complete its User
Acceptance Testing on each Deliverable within the applicable Review Period;
provided, however, if the applicable Review Period expires without Nielsen
taking action as required by this Section 3.1(e)(v), then acceptance will not be
deemed to occur and Nielsen shall be able to reserve its right to reject a
Deliverable following the expiration of such applicable Review Period. In such
an event, TCS shall promptly notify Nielsen of such failure and the need for
Nielsen to complete its review as required. Prior to the expiration of the
applicable Review Period for such Deliverable, Nielsen shall deliver to TCS
either (1) Nielsen’s written acceptance of the entire Deliverable; (2) Nielsen’s
notification of rejection of the entire Deliverable (with an appropriately
detailed explanation of the Deliverable’s failure to meet the Acceptance
Criteria); or (3) Nielsen’s written acceptance or notification of rejection of
the subparts of the Deliverable, indicating required corrections for the
rejected subparts, if such corrections are known to Nielsen. After expiration of
the agreed Review Period Nielsen will be considered to have accepted the
Deliverable if Nielsen does not provide TCS with any written notification of its
objections with reasons after three (3) Business Days notice that a decision
needs to be made.

(vi) Approval in writing of a Deliverable by Nielsen shall not preclude Nielsen
from later identifying deficiencies in, and declining to accept, a subsequent
Deliverable based on or which incorporates or inter-operates with an approved
Deliverable so long as any applicable warranty period has not expired with
respect to such subsequent Deliverable, to the extent that the results of
subsequent review or testing indicate the existence of deficiencies in the
subsequent or approved Deliverable, or if the application of which the
subsequent Deliverable is a component otherwise fails to be accepted pursuant to
this Section 3.1(e).

(f) Rejection of Deliverables. Acceptance will be facilitated by ongoing
consultation between the Parties, visibility of interim and intermediate
Deliverables and collaboration on key decisions. Nielsen, at any time and in its
own discretion, may halt the User Acceptance Testing or approval process if such
process reveals deficiencies in or problems with a Deliverable in a sufficient
quantity or of a sufficient severity as to make the continuation of such process
unproductive or unworkable. In such case, Nielsen may return the applicable
Deliverable to TCS for correction and re-delivery prior to resuming the review
or User Acceptance Testing process and, in that event, TCS will correct the
deficiencies in such Deliverable in accordance with this Section 3.1(f). If
Nielsen rejects the entire Deliverable or any of its subparts because of
deficiencies or errors within the control of TCS or reasonably related to TCS’
performance of the Services, then TCS shall timely remedy the entire Deliverable
or the rejected subparts and return it (including any documentation or other
records of the results of additional Acceptance Testing,

 

A-12



--------------------------------------------------------------------------------

if applicable) to Nielsen for its review in accordance with this Section 3.1(f).
If and to the extent any unacceptable portions or deficiencies remain, the
procedure described in this Section 3.1(f) shall be repeated as necessary until
such Deliverable and its subparts, as applicable, meet the applicable Acceptance
Criteria; provided, however, that after a period of thirty (30) days from TCS’
receipt of Nielsen’s rejection of the Deliverable (or any subpart thereof) or
two (2) attempts by TCS to correct a particular non-conformity in a
Documentation or Deliverable in accordance with this Section, Nielsen shall be
entitled to:

(i) Extend the period of time for TCS to correct the Deliverable;

(ii) After reasonable consultation with TCS, direct TCS to use a third party to
make the necessary corrections, at TCS’ sole cost and expense;

(iii) After reasonable consultation with TCS, directly or by use of a third
party make the necessary corrections to the Deliverable and charge to TCS an
amount equal to the costs incurred by Nielsen in making such corrections (and
TCS will, at no additional charge to Nielsen, provide all necessary cooperation
and assistance with Nielsen or any third party contractor engaged by Nielsen to
make such corrections), in which case any amounts spent by Nielsen either
internally or to a third party shall be credited to the Minimum Commitment
Amount;

(iv) After reasonable consultation with TCS, accept the Deliverable in its
non-conforming condition and reduce TCS’ Charges by an amount which Nielsen, in
its reasonable judgment, determines reflects the reduced value of the Project;
or

(v) If Nielsen decides not to exercise its options under subsections (i) and
(iv) above, and determines that its options under subsections (ii) and
(iii) above are impracticable, Nielsen may terminate the applicable Statement of
Work for cause, in whole or in part, as of a date specified in the notice of
termination, in accordance with Section 26 of the Agreement, except that Nielsen
shall have no obligation to provide TCS with an opportunity to cure pursuant to
such Section 26.

3.2 Final Acceptance

“Final Acceptance” of a project or system shall be considered to occur when each
Deliverable to be delivered during the project or as part of the system has been
approved by Nielsen in accordance with Section 3.1 of this Schedule A. After
expiration of the agreed Review Period Nielsen will be considered to have
accepted the Deliverable if Nielsen does not provide TCS with any written
notification of its objections with reasons after three (3) Business Days notice
that a decision needs to be made. If Nielsen, for any reason, decides to delay
moving into production all Deliverables produced during the project or as part
of the system, then any applicable warranty period shall commence thirty
(30) days after delivery of the applicable Deliverable or system. During the
warranty period, if any, TCS will ensure that it is able to seek and receive the
assistance of any TCS Resource that provided Services with respect to the
deliverables or system under warranty, so long as such TCS Resource remains
employed by TCS as a bona fide employee or independent contractor. Where
applicable, final Deliverables provided to Nielsen shall include built-in
testing capabilities. Notwithstanding anything to the

 

A-13



--------------------------------------------------------------------------------

contrary in this Schedule A, TCS understands and agrees that the acceptance
testing process is not complete until the particular Deliverable or application
is correctly installed, deployed and operating in both Nielsen’s testing and
production environments.

3.3 Documentation; Delivery of Code

(a) The technical Documentation will be written by TCS (with appropriate
assistance from Nielsen) and provided to Nielsen in a form understandable by and
in all material respects sufficient for reasonable IT personnel to maintain and
support the Software and applications provided by TCS. Such technical
Documentation shall include, with respect to ADM, all necessary instructions and
documentation for the operation and maintenance of the Software and applications
in a production environment, including documentation related to job scheduling,
back-up and recovery, restart procedures, print routines, and the like.

(b) The User Documentation (including training materials) will be written by TCS
and will accurately describe, in all material respects and in terms
understandable by a typical User, the functions and features of the Software and
the procedures for exercising such functions and features.

(c) As directed by Nielsen, TCS will either submit to Nielsen (or provide
Nielsen with access via a knowledge management portal): (i) the most current
version of all code (including fully commented source code) with automatic build
procedures suitable for test and production system deployment, which is
developed or otherwise acquired by TCS in the performance of the Services; and
(ii) the current drafts of all Documentation. The code that is delivered to
Nielsen on such basis shall be sufficient to enable Nielsen build and test
iterations or finished components of the application in Nielsen’s designated
configuration management tool (including Microsoft SourceSafe, Code Saver and
PVCS). TCS acknowledges that the primary objective of such delivery of code is
for Nielsen to verify the proper incremental operation of the application
throughout the course of the Term. The TCS Project Manager shall be responsible
for coordinating the delivery and review by Nielsen of all code and
Documentation updates.

 

Section 4. PROJECT MANAGEMENT SERVICES

4.1 Overview

As more fully described herein, TCS will provide project management Services,
including for Assigned Agreements. The actual processes and procedures for
conducting these activities will be revised or developed, as applicable, during
the Transition period as specified in the applicable SOW and Transition Plan.
TCS shall perform the project management Services in accordance with this
Schedule A and the Agreement and relevant Schedules attached thereto.

4.2 Services Development, Maintenance and Enhancement

(a) Services Planning

(i) In order to efficiently manage the TCS Resources, the TCS Global
Relationship Manager in coordination with the Nielsen Global Relationship
Manager shall develop and update on a monthly basis, a rolling twelve (12) month
program plan, planning all

 

A-14



--------------------------------------------------------------------------------

work to be performed under the Agreement. The TCS Global Relationship Manager
will assist the Nielsen Global Relationship Manager in the management of work
prioritization, communications, status, service objectives (including adherence
to delivery schedules and costs) and risk strategies.

(b) As of the SOW Effective Date, the TCS Global Relationship Manager will be
responsible for balancing all assigned TCS resources involved in the provision
of the Services in order to deliver on all approved work and optimize the
deployment of TCS Resources.

(c) Services Tracking Reporting.

(i) Each TCS Project Manager shall be responsible for the day-to-day delivery of
the Services under the applicable SOW, including work requests, support, TCS
staffing, budgets, work plans, and raising and managing issues and risks.

(ii) Each TCS Project Manager or his or her delegates shall perform tracking and
reporting tasks under the applicable SOW as specified by Nielsen including:

(A) Tracking and reporting to Nielsen on a monthly basis or such other frequency
as agreed to in a particular SOW actual and forecasted utilization (in terms of
both man-hours and charges) of all resources and reporting such information to
Nielsen;

(B) Tracking and reporting to Nielsen on a monthly basis or such other frequency
as agreed to in a particular SOW the status of all Projects, including hours
expended against plan and percent completed against plan;

(C) Resolving deviations from Milestones or schedules with the Nielsen Project
Manager;

(D) Preparing and maintaining issues logs;

(E) Conducting regularly scheduled Services status meetings with TCS Resources
at the Global Delivery Centers and Other Service Locations, as applicable;

(F) Communicating with TCS Resources located at the Global Delivery Centers or
Other Service Locations daily or as needed via the phone, email, Internet and
meetings; and

(G) Reviewing Services progress and performance with the Nielsen Project Manager
on a regularly scheduled basis.

(d) Quality Assurance. As of the Agreement Effective Date, the TCS Global
Relationship Manager shall be responsible for the successful delivery of the
Services, including the review of all Deliverables for quality, completeness and
adherence to Nielsen requirements, Statement of Work specifications, Service
Levels and provisions of the Agreement.

(e) Code and Documentation. As of the Agreement Effective Date TCS shall assume
responsibility for managing and maintaining existing Documentation, including
performing any

 

A-15



--------------------------------------------------------------------------------

preliminary work reasonably necessary to permit TCS to effectively and
efficiently use such Documentation in providing the Services. Prior to
deployment of any correction or Deliverable, TCS shall update existing or create
new Documentation to reflect such correction, as necessary. TCS shall also
provide any required training at no additional cost to TCS and Nielsen staff
with regard to such corrections.

 

Section 5. APPLICATION DEVELOPMENT/ENGINEERING DEVELOPMENT SERVICES AND
APPLICATION DEVELOPMENT/ENGINEERING MAINTENANCE AND ENHANCEMENT SERVICES AND
RING FENCE SERVICES

5.1 Overview of Application Development/Engineering Development Services and
Application Development/Engineering Maintenance and Enhancement Services and
Ring Fence Services (“Application Development and Engineering Services”)

(a) Application Development and Engineering Services, including:

(i) IT Program Management for Initiatives of All Sizes;

(ii) Application Development Project Services;

(iii) Application Portfolio Enhancement, Maintenance and Support Services;

(b) IT Consulting, including:

(i) Technology Architecture and Design (including Service Oriented Architectures
(SOA) and other architecture frameworks);

(ii) IT Systems Performance Engineering and Tuning;

(iii) Database Administration (including, Master Data Management (MDM), data
strategy and logical database design);

(iv) Systems Engineering;

(v) Technology Setup and Strategy (Abstraction, Structuring, Standardization for
Globalization, Automation);

(vi) IT Testing Processes;

(vii) IT Tools Selection;

(viii) IT Governance and Strategy;

(ix) Application and Technology Re-engineering;

(x) IT Security;

(xi) Knowledge Management Systems;

(xii) Software Quality Assurance;

 

A-16



--------------------------------------------------------------------------------

(c) Engineering Services, including:

(i) Product Research, Development, Enhancements, Maintenance & Support Services;

(ii) Product Engineering;

(iii) Mobile Solutions Engineering;

(iv) Strategic Business Consulting (excluding any project requiring significant
high end business consulting that is materially outside the scope of Services);
and

(v) Business Process Improvement.

5.2 TCS Responsibilities for Application Development and Engineering Services

TCS responsibilities for Application Development and Engineering Services may
include the following:

(a) Propose for Nielsen’s review and approval the best technical solution and
options for each Project in light of the then-current Nielsen information
systems architecture, as provided to TCS by Nielsen;

(b) Develop each Project in accordance with Nielsen’s requirements, technical
specifications and the Project Plan, and regularly (as requested by Nielsen)
test the Project against such requirements;

(c) Comply with the Nielsen information security policies, including those
polices provided in Schedule G (Nielsen Policies);

(d) Comply with Nielsen’s Technology Change Calendar, Change Advisory Boards and
Release policies.

(e) Notify Nielsen in writing and with reasonable specificity as soon as
reasonably possible of any adverse effects TCS is, or should reasonably be,
aware of that the Project (including any Deliverables thereunder) may have on
Nielsen; Promptly correct any errors or inaccuracies in Documentation, Nielsen
Data or reports during any warranty period upon becoming reasonably aware of
such errors or inaccuracies. Unless an error is the direct result of factors
beyond TCS’ reasonable control, such corrections shall be provided at no charge
to Nielsen. Corrections and reruns shall be reported in daily, weekly and
monthly reports defined by Nielsen and produced by TCS.

(f) Provide or assist in providing, where applicable, development and test
environments as required to perform all Services, including the design, creation
and maintenance of test environments that accurately simulate Nielsen’s
production environment as required. Subject to Nielsen providing required test
cases and test data, TCS shall design and maintain the

 

A-17



--------------------------------------------------------------------------------

development and test environments so that development and test activities will
not adversely affect the production environment. TCS shall expand capacity if
production requirements constrain the ability to adequately develop and test.
TCS understands that Nielsen will define the third party hardware/software stack
and that Nielsen must approve in advance any deviations from the stack as
designated by Nielsen

(g) Update and bring into compliance with the requirements of TCS’ methodologies
the Documentation for systems existing as of the Agreement Effective Date as
designated by Nielsen;

(h) Support regulatory reviews, audits, compliance assessments, and related data
gathering in a responsive time frame;

(i) Monitor applications through appropriate tools selected by Nielsen to ensure
efficient performance in accordance with applicable specifications and Service
Levels as needed; Set-up, monitor and report from performance labs and benchmark
activities results in conjunction with other Nielsen systems as agreed between
the parties;

(j) Continue to develop, for Nielsen’s approval, and maintain procedures to
support business continuity and disaster recovery plans as directed by Nielsen
from time to time, including participation in disaster recovery training and
testing at the TCS and Nielsen facilities;

(k) Act as a resource with knowledge and information regarding the applications
as required by Nielsen. This includes providing information concerning system
functionality, architecture, data and other aspects of the applications and
associated tools and methodologies, providing assistance with interfaces to
other IT systems, file testing, designing appropriate test environments,
performing system demonstrations, and maintaining system documentation;

(l) Design, develop, provide and maintain training, documentation and release
materials for Nielsen in English relating to the applications, as required by
Nielsen and agreed by TCS, whose agreement not to be unreasonably withheld;

(m) On an as needed basis, provide training to:

(i) Nielsen personnel who will be involved in assisting TCS with implementing or
performing Applications Development Services; and

(ii) Designated Nielsen Users who will receive “train-the-trainer” training (and
training materials) sufficient to enable Nielsen to provide training to its
other Users. TCS shall provide such additional training as may be requested by
Nielsen in an individual Statement of Work in accordance with the procedures set
out in Section 2 of this Schedule A;

(n) Assist in analyzing Nielsen’s user requirements as required by Nielsen and
developing user test plans to test maintenance, development and enhancement work
and delivering, where possible, all documented test results;

 

A-18



--------------------------------------------------------------------------------

(o) Cooperation with Third Parties; Additional Assistance

TCS is responsible for ensuring that applications become and remain operational
in Nielsen’s production environment notwithstanding the failure of TCS’
architecture or other hardware, systems or software failure to meet their
specifications in the event that problems with hardware, systems or software not
within the scope of TCS’ work under this Agreement (e.g., network connectivity,
hardware failure, operating system errors or other problems with third party
components including third party portals and tools). Upon Nielsen’s request, TCS
shall work with third parties to resolve such problems and minimize the effect
of such problems. In the event of a critical problem, at Nielsen’s request, TCS
shall provide Nielsen with all reasonable assistance to correct and avoid the
effects of such problem. TCS will provide such assistance at no additional
charge to Nielsen; provided that to do so TCS does not incur a material increase
in its costs to provide the Services. To the extent that TCS does incur an
increase in its costs, the Parties shall mutually determine any change to TCS’
Charges.

5.3 Application Development/Engineering Development Services

(a) Definition of Application Development/Engineering Development Services:

(i) For any Statement of Work that includes Application Development/Engineering
Development Services, TCS will provide the Services specified in the applicable
Statement of Work and this Section 5.3 and the Charges for such Services will be
at the Rates provided in Table C-2B of Schedule C.

(ii) Application Development/Engineering Development Services may include the
following:

(A) Design, development and deployment of strategic technology platforms which
establish the technology foundation for the delivery of the next generation of
solutions;

(B) Design, development and deployment of technology supporting Nielsen business
initiatives to create new customer products and services;

(C) Assist in evaluation, procurement, installation and implementation of Third
Party Software, and, subject to the restrictions of any licenses with respect to
such Third Party Software (which such restrictions TCS shall have the
responsibility of assessing), making changes necessary for compatibility
purposes and to accommodate the unique requirements of Nielsen;

5.4 Application Development/Engineering Maintenance and Enhancement Services

(a) Definition of Application Development/Engineering Maintenance and
Enhancement Services:

(i) For any Statement of Work pursuant to this Agreement that includes
Application Development/Engineering Maintenance and Enhancement Services, TCS
will provide the Services specified in the applicable Statement of Work, and
this Section 5.4 and the Charges for such Services will be at the Maintenance
and Enhancement Rate provided in Table C-2B of Schedule C.

 

A-19



--------------------------------------------------------------------------------

(ii) Application Development/ Engineering Maintenance and Enhancement Services
may include the following (“Application Development/ Engineering Maintenance and
Enhancement Services”):

(A) Maintenance changes;

(B) Enhancement changes, which include major and minor development for or with
systems already in production;

(C) Preventative and corrective maintenance;

(D) Production support;

(E) Other services needed to maintain, support, modify, delete or add to
existing applications;

(b) Offshore Leverage for Maintenance and Enhancements Services

The Offshore Leverage for Maintenance and Enhancement Services shall be as
described in Note 9 of Table C- of Schedule C.

(c) TCS responsibilities:

(i) Corrective Maintenance - Error Reporting.

(A) If TCS becomes aware of any problem with the Services through any means
which TCS reasonably believes will impact the delivery of the Services, TCS
shall promptly notify Nielsen of such problem and work with Nielsen to correct
it. Nielsen shall report any errors, defects or problems with the application to
TCS, including the priority, as reasonably determined by Nielsen according to
the problem resolution levels provided in the applicable SOW (“Problem
Resolution”). TCS to follow the High Availability Team (“HAT”) process as
defined by Nielsen on being made aware of an incident.

(B) TCS will maintain an error and maintenance log containing problem tickets
from Nielsen Users. TCS and Nielsen will mutually agree to the format of the log
but if the Parties cannot agree on the format or tool for such log then TCS
shall integrate its logging practices into Nielsen’s then-current format. The
log will be the basis for the assignment and prioritization of problem reports.

(ii) Error Correction.

(A) At Nielsen’s direction, TCS shall promptly correct any errors, defects and
problems relating to the TCS Maintained Applications, including repairing
application code defects, performing catalog repairs, data fixes, root cause
analysis, maintaining the application environment, responding to off-shift
support calls, supporting storm restoration

 

A-20



--------------------------------------------------------------------------------

activities and interfacing with Nielsen and third party vendors as appropriate.
TCS shall assign and advise Nielsen of the primary and back up owners of each
application by name that will promptly commence efforts to develop and perform a
workaround or correction within the problem resolution timeframe provided in the
applicable SOW and in accordance with the applicable Service Levels so that the
correction to the TCS Maintained Application is complete and:

(1) Conforms to Nielsen’s documented business requirements;

(2) Operates in accordance with its Documentation and specifications as well as
applicable performance standards to the extent such operation is within the
reasonable control of TCS; and

(3) Does not have an adverse effect on the operation of other Hardware, tools or
applications within or related to the TCS Maintained Applications.

(iii) Problem Resolution.

(iv) If TCS fails to correct any error, defect or problem within the appropriate
problem resolution time period specified in the applicable SOW, TCS shall notify
the appropriate Nielsen Project Manager or their designee.

(v) Escalation.

(A) TCS shall develop and present for Nielsen’s approval a plan that includes
support coverage (including 24X7 as needed), an appropriate escalation path and
a designated single point of contacts. The plan should incorporate
representation on High Availability Team (“HAT”) calls and other problem
management processes as identified by Nielsen

(B) For any incidents relating to the Services, TCS shall ensure the incidents
will be classified in accordance with Nielsen’s severity definitions. TCS
application leader will attend all HAT calls until the incident is successfully
resolved to Nielsen’s satisfaction. For each individual Severity One and
Severity Two errors that are released to clients (“Quality Escape”), TCS will
provide an improvement plan to remediate the problem.

(vi) Maintenance Changes

TCS will maintain current release control, install and maintain maintenance
changes to the applications, TCS developed tools and any interfaces to any
systems and applications specific to the applications or TCS developed tools,
including coordinating the scheduling and implementation of such maintenance
changes. TCS will track changes to the applications, participate in control
change review meetings with Nielsen and perform technical reviews of any
proposed changes as requested by Nielsen.

 

A-21



--------------------------------------------------------------------------------

(vii) Production Support

TCS shall report on any errors, defects or problems, including performing daily
batch checks.

(viii) Preventative Maintenance

(A) In coordination with Nielsen, TCS shall identify and perform preventive and
remedial maintenance for the in-scope applications such that the operation of
the in-scope applications meets all applicable performance standards to the
extent such operation is within the reasonable control of TCS. This
responsibility includes application tuning, code restructuring, and as directed
by Nielsen patch management activities that keep current the database, operating
system, third party software and hardware and other efforts undertaken to
improve the efficiency and reliability of the in-scope applications and to
minimize on-going maintenance requirements.

(B) In the event that during TCS’ performance of preventative and remedial
maintenance Services, TCS identifies more than one (1) commercially reasonable
method for resolving a problem, TCS shall promptly inform the Nielsen Project
Manager of the various solutions, the amount of time required to implement each
possible solution, and the benefits of each, including identifying the solution
that in TCS’ reasonable opinion is most likely to result in the highest level of
efficiency and reliability for the in-scope applications. Nielsen shall have the
opportunity to select the solution to be implemented by TCS at Nielsen’s
exclusive cost, and TCS shall inform Nielsen of the consequences of, including
any potential risks (including potential Service Level Defaults) associated
with, the solution selected by Nielsen.

(d) Transition Plan.

(i) With respect to each Transition, TCS will provide a Transition Plan as part
of the Statement of Work (with appropriate contingency plans) describing the
tasks, methods, procedures and timing of the steps TCS will take to transition
the TCS Maintained Application pursuant to a Statement of Work from Nielsen to
TCS and avoid interruptions and degradations of the Services during the
transition. Each Transition Plan will describe the overall transition and
implementation process, including: (a) TCS’ overall approach; (b) major
activities and schedules for the Transition; and (c) TCS’ description of the
Transition of each relevant in-scope function. Each Transition Plan must be
approved by Nielsen.

(ii) As part of the Transition Plan, TCS will identify tasks in the Transition
that TCS proposes to be the responsibility of Nielsen and any anticipated
disruption such Transition tasks will have on the normal work environment by
class of service, including the estimated time required of Nielsen personnel
during the Transition.

(e) Transition Project Team

With respect to each Transition, TCS will identify the project team who will
perform the Transition. TCS’ project team will have experience in performing
transitions, be acquainted with the human resource issues related to transitions
and be well versed in transition procedures. TCS will, as part of the Transition
Plan, identify the transition project team by name, provide a profile of each
team member’s qualifications and experience and indicate the period of time such
Resource will be dedicated to the Nielsen account.

 

A-22



--------------------------------------------------------------------------------

5.5 Ring Fence Services

For any Fixed Price Ring Fence Services Statement of Work pursuant to this
Agreement for which TCS will provide the Services specified in the applicable
Statement of Work, this Section 5.4 and the Charges for such Services will be
determined in accordance with Table C.2A of Schedule C. Resourcing for
enhancements not included in the fixed fee will be requested periodically by
Nielsen through the SOW process and billed at the Application
Development/Engineering Maintenance and Enhancement Rate. “Ringfence Services”
are the maintenance and support of applications with the ultimate goal of
sunsetting and retiring such applications. It is the parties intent that Nielsen
transfers its maintenance and support function for an identified set of
applications to TCS for a fixed price.

(a) Service Levels

(i) TCS shall perform the Services in accordance with the Service Levels
designated in the SOW and failure to meet applicable Service Levels in the SOW
shall result in the following (subject to Section 8.7 of the Agreement): For the
first Service Level Default, TCS will discuss with Nielsen and, if required by
Nielsen, TCS will provide a “Get Well Plan” within two (2) weeks. Nielsen has
one week to review and agree with TCS on a plan. For the second Service Level
Default, Nielsen may require TCS to provide transparency into staffing levels
and skill sets. For the third Service Level Default, Nielsen shall require TCS
to make changes to the staffing volumes and skillset mix based on Nielsen’s
recommendations and TCS is required to comply.

(ii) Nielsen and TCS may mutually agree to reward/recognition mechanism for
cases where TCS may exceed established Service Levels.

(b) System Support

(i) Nielsen will periodically validate that TCS is providing an appropriate
level of documentation and knowledgeable Resources to support the systems. If
Nielsen determines in Nielsen’s sole discretion that TCS is either inadequately
documenting the system or assigning knowledgeable Resources then, Nielsen and
TCS will mutually agree to a corrective action plan.

(ii) If any work is required to bring a system into compliance in order to be
properly supported, then subject to Nielsen’s approval, which shall not be
unreasonably withheld, on a one (1) time basis, TCS shall perform the additional
work to bring the system into compliance at Nielsen’s cost.

(c) Baseline Charges

(i) The in-scope applications will be “baselined” to determine the Service
Levels and the number of Resources required to support the Applications. The
Charges for the particular SOW shall be based on the baselining exercise and
will be in a fixed price model using

 

A-23



--------------------------------------------------------------------------------

Table C.2A in Schedule C. The baseline may include an amount of enhancement
capacity which will be mutually agreed between TCS and Nielsen. For example, if
there is a baseline resource count of ten (10) FTE’s with a historical split of
ninety-five percent (95%) support, five percent (5%) enhancements, forty (40)
hrs/week would be available capacity for enhancement work under the baseline.
Nielsen will have the opportunity to pool enhancement hours within the month
across applications. Whenever application(s) are added to the Services the
application will be “baselined” in accordance with this Section.

(ii) It is the parties intent that Nielsen will help TCS achieve productivity
achievements in performing the Ringfence Services. TCS shall provide quarterly
productivity reports to Nielsen and the Parties will agree on productive targets
on SOW basis.

(d) Reducing the Services

When an application is removed, eliminated or retired from the Services, the
resource count will be reduced equal to the baseline for the application and
charges will be reduced equal to the application baseline charges at the time
the application was added to the Services. The reduction in charges shall be
effective as of the following month. If an application is substantially reduced
and TCS is able to support the application with significantly less resources or
if an application is partially shut down, Nielsen and TCS will review the impact
and mutually agree a credit to Nielsen for future months.

 

Section 6. BUSINESS PROCESS OUTSOURCING (“BPO SERVICES”)

For any Statement of Work pursuant to this Agreement that includes Business
Process Outsourcing Services (“BPO”), TCS will provide the Services specified in
the applicable Statement of Work, this Section 6 and the Charges for such
Services will be at the BPO Rates provided in Table C-2Bof Schedule C. For
clarity, if the work is in GBS Ops or similar to work performed in GBS Ops
(irrespective of whether such work is currently performed by Nielsen or TCS),
then the BPO Rate applies, unless (a) the services are MSCi in which case the
MSCi Rate shall apply; or (b) the work resides in Watch Operations – Ad Tagging
(25 – 30 FTE) in which case the parties will mutually agree whether the BPO rate
applies and if such rate is inapplicable the parties will set another rate. For
those services moved into GBS Ops after September 30, 2012 (irrespective of
whether such work is currently performed by Nielsen or TCS), the BPO Rate shall
apply if such services are BPO services or are similar to work performed in GBS
Ops, provided that if TCS believes such services are different then TCS shall
notify Nielsen in writing within ninety (90) days and the parties shall meet
within thirty (30) days following such notice to determine the appropriate rates
for such new services.

6.1 General

(a) BPO Services shall include providing comprehensive oversight, implementation
and administration Services as necessary to perform the following Services
including:

(i) Global Operations, including:

(A) Coding including item coding, location coding, print coding, commercial code
(TV & Radio & Internet), media outlet/channel coding; TV commercial

 

A-24



--------------------------------------------------------------------------------

coding; advertisement coding (electronic, digital and press); coupon coding,
survey response coding. For clarification, the coding mentioned in this section
refers to tasks related to the input of object (e.g., consumer product items,
retail outlets, media channels, television lineups, commercials, product
coupons) attributes that describe the specific object in more detail.

(B) Watch and Buy Data Input and Entry;

(C) Survey Data Input and Result Coding;

(D) Client and Internal Reporting Services, including:

(1) Ad Hoc Reporting;

(2) Syndicated Reporting

(3) Client Presentations (“Charting”);

(E) Data Validation Services;

(F) Message Scoring Services;

(G) Tabulation Services;

(1) Data Management – Job Scheduling and Database Specification, Database
Maintenance and set up including customer database creation and maintenance
based client instructions;

(H) Scoring Services;

(I) Client Service Support (voice/e-mail);

(ii) Finance & Accounting Operations and Reporting;

(iii) Human Resource Operations and Reporting;

(iv) Operational Analytics, including:

(A) Low Order and Operational Analytic Processing;

(B) Low Order and Operational Reporting; and

(v) High Level field collection coordination

(vi) Operations Consulting, including (provided such services were in scope as
of the Effective Date and do not exceed one (1) percent of the overall BPO
Services):

(A) Continuous Improvement Consulting;

(B) Six Sigma Project Assessment and Delivery;

 

A-25



--------------------------------------------------------------------------------

(C) Operations Project Management;

(D) Operations Process Restructuring.

(vii) Nielsen Solution Center

 

Section 7. CLIENT SERVICE KNOWLEDGE PROCESS OUTSOURCING (“CS-KPO”) SERVICES

7.1 General.

(a) For any Statement of Work pursuant to this Agreement that includes Client
Service Knowledge Process Outsourcing (“CS KPO”) Service, TCS will provide the
Services specified in the applicable Statement of Work, this Section 8 and the
Charges for such Services will be at the CS KPO Rate provided in Table C-2B of
Schedule C,

(b) As part of the CS KPO Services, TCS will work with representatives as
designated by Nielsen to understand their Nielsen client business issues and
derive an appropriate solution to address them. CS KPO Services is performing
analytical work and providing business insights based on the understanding of
the business needs and the required reports from Nielsen clients. The analytical
work performed as part of the CS KPO shall include the following:

(i) Extracting data using “defined” tools. All the output expected from the
extraction tools is produced (database files, tables, and graphics).

(ii) Collecting and creating data and inputting data into standard Deliverable
templates or making necessary adjustments for a custom Deliverable. Integrated
data is created. May include reviewing and logic checking primary data and
survey input/outputs.

(c) Analyzing and delivering detailed information to clients to address key
business issues through quantitative and qualitative research. Standard or
custom formatted Deliverables are produced typically in Excel or Powerpoint.
Deliverables may be adhoc and unique in nature.

(d) Building, refreshing and maintaining reports and presentations to the
detailed specifications or brief provided by Nielsen. Deliverables are produced
in accordance with the specifications provided by Nielsen. Reports are refreshed
on schedule. Reports are maintained in accordance with the specifications
provided.

(e) Quality Checking of end delivery to ensure delivered end product is to the
highest standards, acceptable to both Nielsen and the Nielsen client and meets
documented timeliness and rework standards. TCS is responsible to notify Nielsen
that the end product is complete, accurate and may be released.

7.2 Designated Geographies

(a) As part of the Client Service KPO Services, TCS shall enable Nielsen to move
English, French, German and Italian speaking services to TCS’ Global Delivery

 

A-26



--------------------------------------------------------------------------------

Centers in Banglore and Budapest and TCS shall provide such Services specified
in the applicable Statement of Work and this Section 7.2 for services for
Nielsen business in locations such as North America (United States, Canada),
Australia, New Zealand, and Western Europe (Austria, Belgium, Denmark, France,
Germany, Ireland, Italy, Netherlands, Norway, Sweden, Switzerland, UK,
International and Global Client Groups), collectively the “Designated
Geographies”.

(b) The Client Service KPO Rate is limited to performance of the Services for
the Designated Geographies from the TCS Global Delivery Centers in Bangalore
(where only English and French languages are supported) or Budapest (where only
German and Italian languages are supported), unless the parties otherwise
mutually agree in writing. As provided in Section 6.2(c) of the Agreement,
changes to Global Delivery Centers shall be approved by Nielsen.

7.3 Skill Level

*

7.4 Rates

(a) The process for determining whether to use the KPO Client Service Rate or
BPO Rate shall be as follows:

(i) Nielsen shall propose a set of services to be performed by TCS. If the work
is the same or substantially similar to existing BPO performed by TCS for
Nielsen or meets the definition of BPO Services described in Section 6, then the
BPO rate applies

7.5 Tools

At no additional charge to Nielsen, TCS will useePMO, which includes any
upgrades as well as transition to another tool developed by TCS delivering the
similar functionality as ePMO. If Nielsen chooses to move to another non-TCS
tool, Nielsen will provide the requisite non-TCS tool licenses to TCS at
Nielsen’s cost. In the event of termination of the CS-KPO Statement(s) of Work
or the Agreement, Nielsen may require TCS and TCS hereby agrees to provide
Nielsen, at no additional cost, for a term not to exceed the Termination –
Expiration Assistance Period, a worldwide, nonexclusive license to use ePMO
solely for the CS-KPO business operations of Nielsen. Nielsen agrees that the
ePMO tool will be provided to Nielsen by TCS on an as-is basis with no
warranties and TCS will not be obligated to provide any enhancement, upgrade or
other services relative to the ePMO product during such period.

7.6 Language Support

TCS shall support the following languages as part of the Client Service KPO
Services:

(a) French, English (E3/E4 level language skills) supported from Bangalore
delivery center.

 

A-27



--------------------------------------------------------------------------------

(b) German, Italian (E3/E4 level language skills) supported from Budapest
delivery center.

(c) E3/E4 language skills are required as part of the Client Service KPO Service
to support Client Services KPO. TCS may hire E1/E2 language proficiency provided
that at TCS’ cost, TCS shall use a language trainer in order to ensure that the
E3/E4 level is achieved.

 

Section 8. MSCI SERVICES

8.1 General

(a) For any Statement of Work pursuant to this Agreement that includes providing
comprehensive oversight, implementation and administration Services for
Measurement Sciences (“MSci Services”), TCS will provide the Services specified
in the applicable Statement of Work, and this Section 8 and the Charges for such
Services will be at the MSci Rate provided in Table C-2B of Schedule C. It is
the parties intent that MSci Services shall be performed at the rate provided in
Schedule C. For clarity, if the work is similar to MSci operations or client
inquiry services, then the MSCi Rate applies. If the services are not similar to
work performed in MSCi operations or client inquiry, then Nielsen and TCS may
mutually agree to the rates for those services.

(b) The Measurement Sciences organization measures retail and consumer data
through sample based methodology and projects such retail and consumer habits
back to universe. This involves measuring product sales, market share,
distribution, price and merchandising conditions. The Services also involves
measuring the purchasing behavior of numerous households in several countries
(e.g., more than two hundred fifty thousand (250,000) households in
twenty-seven (27) countries through consumer panels. As part of the MSci
Services, TCS shall perform the following Services:

(i) Universe Estimation & Sample Design - Defining and Measuring the Universe
including supporting the creation of universe benchmarks that our products are
designed to represent

(ii) Sampling - Designing and Selecting the sample including supporting the
design and selection of units (people, homes, stores) required to represent the
universe

(iii) Estimating - Maintaining the sample including supporting creation of
products through the application of computations, algorithms, and ongoing
maintenance requirements

(iv) Statistical Methods - Producing and releasing data including supporting
research focused on improvements to data collection techniques and tools

(v) Client Response - Resolving client queries including providing statistical
analysis and validity explanations

 

A-28



--------------------------------------------------------------------------------

8.2 Skill Mix

TCS will deliver in a cost efficient model with at least thirty-five
percent (35%) of the Resources having graduated from university within one (1)
year of being onboarded. As described in Section 8 and 24.1(b) of the Agreement,
TCS will use adequate numbers of qualified individuals with suitable training,
education, experience, and skill to perform the Services in order to achieve the
Service Levels.

 

Section 9. AAC ANALYTICS SERVICES

9.1 General

(a) For any Statement of Work pursuant to this Agreement that includes AAC
Analytics Services, TCS will provide the Services specified in the applicable
Statement of Work, this Section 9.1 and the Charges for such Services will be at
the agreed rate provided in Table C-2B of Schedule C.

(b) As part of the AAC Analytics Services, TCS will work with Nielsen Practice
Area representatives to understand their Nielsen client business issues and
derive an appropriate modeling solution to address them. There are five (5)
major components of the AAC Analytical Services, which vary in its details
according to the service they are performed for and in performing the Services
TCS shall perform the five (5) steps while using tools designated by Nielsen as
described in Section 9.3:

(i) “Data Extraction/ Provision” means downloading of database, extracting
Nielsen Media Research data/NITRO Store Level data for some of the processes.

(ii) “Data Preparation/ Processing” is defined as collating, understanding and
processing the data into a required format and includes loading and processing
of data into the respective modeling system. Additionally, TCS will review and
investigate available data against the project scope.

(iii) “Modeling and Result Compilation” means running iterative models for each
of the AAC Practice Areas/ Services. TCS will compile and check the numbers.

(iv) “Creation of Reports/ Documentation/Final Deliverables” consists of
deliverables that may be in the form of powerpoint decks, Excel based indices,
elasticity and coefficients, calculation sheets, waterfall charts, simulators,
Promotion Evaluator or any other Nielsen provided output tool, depending on the
project definition.

(v) “Internal/ External output review and Sign-off” consists of review of
project specific data and model output reviews, investigation against project
scope and sensibility of available data, and investigation and output reviews.

(c) Additionally TCS Personnel may be involved with the following topics and
shall be regularly in close interaction with the onshore Nielsen teams:

(i) Knowledge Management;

(ii) Process Improvement;

 

A-29



--------------------------------------------------------------------------------

(iii) Product development;

(iv) Special Projects;

(v) Support; and

(vi) KPI Tracking.

9.2 Skill Level

The team composition performing the AAC Analytics Services will have a mix of
both graduate and post graduates/ higher qualification. The percentage of
graduates will be forty percent (40 %) and post grads will be sixty
percent (60%); provided however in no event will the overall skill level be less
than forty percent (40%) of both graduates and post graduates.

9.3 Tools

At no additional charge to Nielsen, TCS will use the following tools designated
by Nielsen for work flow: metrics collection and Knowledge Management (e.g., WFM
(AAC Work Flow Manager), CASN (Global Expert Support), TTM (AAC Time Tracking
Tool), I-share platform). If Nielsen chooses to move to other tools then Nielsen
will provide the requisite licenses to TCS at Nielsen cost.

9.4 Language Support

TCS shall support English (E3/E4 level language skills) supported from Baroda
delivery center as part of the AAC Analytic Services.

 

Section 10. FINANCIAL PLANNING AND ANALYSIS SERVICES

10.1 General

For any Statement of Work that includes Financial Planning and Analysis (“FP&A”)
Services, TCS will provide the Services specified in the applicable Statement of
Work and this Section 10 and the Charges for such Services will be at the FP&A
Rate provided in Table C-2B of Schedule C. Financial, Planning and Analysis is
responsible for providing timely, accurate and quality financial analysis to the
key stakeholders (“FP&A Services”). As part of the FP&A Services, TCS will
partner with key stakeholders to accumulate, consolidate, summarize and analyze
financial results, prepare forecasts and operating plans, and maximize business
results in line with the operating plan, which includes:

(a) Creating reports and presentations to the detailed specifications;

(b) Performing variance analysis of financial results as per detailed
specifications by Nielsen;

(c) Creating financial models and analyzing with minimal support, leveraging
applicable key financial concepts;

 

A-30



--------------------------------------------------------------------------------

(d) Assisting key stakeholders with the development of the annual plan and
periodic outlooks in accordance with Nielsen practices. Supporting the forecast
and annual plan processes including data basing, consolidation, reporting,
analysis and presentations of the outlook information;

(e) Managing data collection and reporting. Supporting data compilation and
associated analysis/reporting; and

(f) Performing various ad hoc financial analyses for management.

10.2 Rates

(a) The process for determining whether to use the FP&A Rate or the BPO Rate
shall be as follows:

(i) Nielsen shall propose a set of services to be performed by TCS. If the work
is the same or similar to BPO, then the BPO rate applies, otherwise the FP&A
rate will apply unless otherwise agreed by the Parties in writing. The parties
may mutually agree to alternative Rates for large bodies of work.

 

A-31



--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

As of Amendment Number Four

SCHEDULE B

SERVICE LEVELS



--------------------------------------------------------------------------------

SCHEDULE B

SERVICE LEVELS

 

Section 1. GENERAL

(a) As of the Services Commencement Date (or as otherwise specified in a
Statement of Work or this Schedule and the Attachments to this Schedule), TCS
will provide the Services to the performance levels and commitments described in
this Schedule and its Attachments.

(b) Tier One Quality of Service Metrics apply to all Services under the
Agreement and shall be measured at the Agreement level. Critical Service Levels
are established and measured at SOW level. Critical Service Levels apply to
individual Statements of Work only if the Statement of Work specifies Critical
Service Levels. As applicable, Critical Service Levels shall be identified and
provided in each SOW and the applicable metrics for each Critical Service Level
shall be developed and agreed by the Parties in accordance with the Service
Level methodology described in this Schedule B. Minimum and Expected Service
Levels as defined in Section 4 below may be adopted by the Parties as Critical
Service Levels for IT and BPO Services as specified in individual SOWs. Tier One
Quality of Service Metrics shall be absolute standards that TCS must meet.

(c) In order to achieve a fair, accurate and consistent measurement of TCS’
performance of the Services in SOWs that have Critical Service Levels,
additional Critical Service Levels may be added or substituted by Nielsen as
specified in this Schedule, in SOWs, or in compliance with Section 3 of the MSA.
For example, such additions or substitutions may occur in conjunction with
changes to the environment and the introduction of new Hardware or Software or
means of Service delivery; provided, however, that where such Hardware or
Software or such means of Service delivery is a replacement or upgrade of
existing technology, there shall be a presumption of equivalent or improved
performance.

 

Section 2. ATTACHMENTS

The following Attachments attached hereto to this Schedule B are hereby
incorporated by reference:

(a) Attachment B-1: Tier One Quality of Service Metrics

(b) Attachment B-2: Critical Service Levels

These Attachments sets forth the quantitative measurements associated with Tier
One Quality of Service Metrics and Critical Service Levels. TCS shall perform
the Services at or above the levels of performance indicated in this Schedule B
and the SOW as applicable.

 

Section 3. REPORTING

(a) Unless otherwise specified in this Schedule B, each Tier One Quality of
Service Metric and Critical Service Level shall be measured on a monthly basis.
TCS shall provide to Nielsen, as part of TCS’ monthly performance reports, a set
of hard- and soft-copy reports to verify TCS’ performance and compliance with
the Tier One Quality of Service Metrics and Critical Service Levels.

(b) In accordance with Section 5.7 of the Agreement, TCS shall provide detailed
supporting information for each report to Nielsen in the format specified by
Nielsen at a level of detail sufficient to verify compliance with the Service
Levels. Such supporting information shall be subject to audit by Nielsen. TCS
shall provide Nielsen with information and access to such tools and procedures
upon request for purposes of verification. The data and detailed supporting
information shall be Nielsen’s Confidential Information, and shall be maintained
by TCS such that Nielsen may access such information online and in real-time,
where feasible, at any time during the Term.

 

B-1-1



--------------------------------------------------------------------------------

Section 4. ADDITIONS AND DELETIONS OF SERVICE LEVELS

4.1 Initial Service Levels

(a) If Nielsen or TCS is currently measuring the performance and nine
(9) consecutive months of service measurements exist for a particular Service
(the “Nine-Month Measurement Period”), the Parties agree that TCS shall be
expected to deliver Services at the average of such service measurements for the
Nine-Month Measurement Period (the “Expected Service Level”) and shall at a
minimum deliver Services at the level of the lowest service measurement achieved
during the Nine-Month Measurement Period (the “Minimum Service Level.”);

(b) If Nielsen is currently measuring the performance and the history supports
the metric, but the full Nine-Month Measurement Period history is not available,
Nielsen will continue to measure the metric through the Transition Period, and
if nine (9) months history will be available before Service Commencement Date,
TCS will accept the Critical Service Level;

(c) For Critical Service Levels for which limited or no metric data is
available, Nielsen will either continue or begin benchmarking the metric and TCS
will continue to do so after the relevant Service Commencement Date and until
the Nine-Month Measurement Period is complete, at which time both Parties shall
agree to the resulting Critical Service Levels; and

(d) For Critical Service Levels where it is agreed by the Parties that the
Nine-Month Measurement Period will begin after the TCS Service Commencement
Date, the methods and processes defined in Section 4.2 for additions will apply.

4.2 Additions

Nielsen may add Critical Service Levels in accordance with this Section 4.2 of
this Schedule B by providing written notice in accordance with Section 4.4 of
this Schedule. Expected Service Levels and Minimum Service Level commitments
associated with added Critical Service Levels will be computed as follows:

(a) When the Nine Month Measurement Period exists, the Parties agree that the
Expected Service Level shall be defined as the average of such service
measurements for the Nine-Month Measurement Period and that the Minimum Service
Level shall be defined as the lowest service measurement achieved during the
Nine-Month Measurement Period; or

 

B-1-2



--------------------------------------------------------------------------------

(b) When no measurements or less than nine months of measurements exist for a
particular Service, the Parties shall attempt in good faith to agree on an
Expected Service Level and a Minimum Service Level commitment using industry
standard measures or Third Party advisory services (for example, Gartner Group,
Yankee Group, etc.); or

(c) When no measurements exist for a particular Service, and the Parties fail to
agree on an Expected Service Level and a Minimum Service Level commitment using
Section 4.2(b) above, with respect to measurements provided by another party or
industry standard measures as described in such Section 4.2(b), the Parties
shall do the following:

(i) The Nine-Month Measurement Period for the applicable Service shall begin
within sixty (60) days after TCS’ receipt of Nielsen’s written request, subject
to agreement on such measurements in accordance with the Change Control
Procedures provided in Section 12.2 of the Agreement. TCS shall be responsible
for timely and accurately calculating each monthly measurement during the
Nine-Month Measurement Period; and

(ii) After nine (9) monthly measurements have been calculated (or should have
been measured in accordance with Section 4.2(a) above and if not so measured;
determined as described in Section 4.2(c)(ii)(A) below), Nielsen may at any time
request in writing that the provisions of Section 4.2(b) above be used to
establish the Expected Service Level and Minimum Service Level commitments.

(A) If TCS fails to provide one (1) or more measurements during the Nine-Month
Measurement Period such that nine (9) consecutive measurements are not
available, the missing measurement(s) shall be set according to the following
process: (i) if one measurement is missing, the missing measurement shall be
constructed by using the highest of the eight (8) actual measurements, or
(ii) if two (2) or more measurements are missing, the first missing measurement
shall be constructed by using the highest of the actual measurements and adding
to that measurement twenty percent (20%) of the difference between that
measurement and one hundred percent (100%) and each of the remaining missing
measurements shall be constructed by using the highest of the actual
measurements and adding to that measurement thirty five percent (35%) of the
difference between that measurement and one hundred percent (100%).

 

  (1) For example, if during the Nine-Month Measurement Period seven
(7) measurements were calculated for a particular Service, and the highest of
the seven measurements were 95%, then the measurements for the missing two
(2) months would be deemed to be 96% (representing 95% plus (20% of 5%)) and
96.75% (representing 95% plus 35% of 5%)), respectively.

4.3 Deletions of Critical Service Levels

Nielsen may delete Critical Service Levels by sending written notice to TCS in
accordance with Section 4.4.

4.4 Notice Requirements

Nielsen will send written notice to TCS at least sixty (60) days prior to the
date that additions or deletions to Critical Service Levels are to be effective,
provided that Nielsen may send only one (1) such notice (which notice may
contain multiple changes) each calendar quarter.

 

B-1-3



--------------------------------------------------------------------------------

Section 5. COMMENCEMENT OF OBLIGATIONS

The obligations set forth herein for the Tier One Quality of Service Metrics
shall commence four (4) months after the Agreement Effective Date. For purposes
of measuring compliance with the Tier One Quality of Service Metrics relating to
IT and BPO service quality and delivery, each additional SOW executed after the
Agreement Effective Date will not be included for the first four (4) months (or
such other period as the Parties agree) after such SOW becomes effective. The
Critical Service Levels shall commence as provided in the relevant SOWs.

 

Section 6. COOPERATION

The achievement of the Tier One Quality of Service Metrics and Critical Service
Levels by TCS may require the coordinated, collaborative effort of TCS with
third parties. TCS will provide a single point of contact for the prompt
resolution of any failure on the part of TCS to meet a Tier One Quality of
Service Metric or Critical Service Level other than due to exceptional
circumstances described in Section 8.7 of the Agreement (“Service Level
Defaults”) and all failures to provide high quality Services to Customer,
regardless of whether the reason for such Service Level Defaults, or failure to
provide high quality Services to Nielsen, was caused by TCS.

 

Section 7. CONTINUOUS IMPROVEMENT – SERVICE LEVELS

The Parties agree to the concept of continuous improvement and that the Critical
Service Levels should be modified during this Agreement to reflect this concept.
To accomplish this, Critical Service Levels will be modified each twelve
(12) month period following the commencement of obligations date specific to
each Critical Service Level as described in Section 6 and below:

(a) Each Expected Service Level will be reset to the average of the four highest
monthly actual results at or above the Expected Service Levels achieved during
the previous year; provided that, if fewer than four (4) monthly actual results
exceeded the Expected Service Level, the Expected Service Level will be reset by
taking the four (4) highest monthly actual results, replacing each such actual
result that is below the Expected Service Level with the Expected Service Level,
and dividing the sum of the resulting four (4) numbers by four (4).

(i) For example, if the Expected Service Level being adjusted were 99.6%, and
there were three actual results that were higher and none equal (e.g., 99.9%,
99.8%, and 99.7%), the calculation would be ((99.9% + 99.8% + 99.7% + 99.6%) /
4) = 99.75% with the subsequent reset governed by Section 8(2) below.

(b) Notwithstanding Section 7(a)(i) above, in no event shall any single increase
in an Expected Service Level pursuant to Section 7(a)(i) above exceed ten
percent (10%) of the difference between one hundred percent (100%) and the
then-current Expected Service Level.

(i) For example, if the Expected Service Level being adjusted were 99.6%, the
maximum increase for that reset would be 0.04% (i.e., from 99.6% to 99.64%).

 

B-1-4



--------------------------------------------------------------------------------

(c) Each Minimum Service Level will be reset by adding to the Minimum Service
Level being adjusted a sum equal to five percent (5%) of the difference between
one-hundred percent (100%) and the then-current Minimum Service Level.

(i) For example, if the Minimum Service Level that is being adjusted was 99.4%,
the increase would be 0.03% (i.e., from 99.4% to 99.43%).

(d) For ease of administration, beginning with the second anniversary of the
Agreement Effective Date and continuing with every anniversary of the Agreement
Effective Date thereafter , the process described in this Section 7 will be
performed as of the anniversary of the Agreement Effective Date, utilizing the
previous twelve months’ data, replacing the dates that were based upon the
commencement of obligations specific to each Critical Service Level.

(e) TCS commits to the additional commitments to Continuous Improvement and Best
Practice performance as outlined in Section 8.9 of the MSA.

 

Section 8. Root cause analysis and Improvement Plan for critical MEASUREMENTS

If TCS fails to satisfy any Tier One Quality of Service Metric or Critical
Service Level, TCS shall provide Nielsen with a root cause analysis and written
plan for improving TCS’ performance to satisfy the Tier One Quality of Service
Metric or Critical Service Level within the timeframes defined in Section 8.6(b)
of the MSA. Performance improvement plans shall be subject to Nielsen’s
approval, not to be unreasonably withheld. TCS shall promptly implement such
plan once it has been approved by Nielsen.

 

Section 9. TIMES

Unless otherwise set forth herein, all references in this Schedule to times
shall refer to Greenwich Mean Time.

 

Section 10. EXCLUSIONS

TCS shall be relieved of failures to comply with Tier One Quality of Service
Metrics or Critical Service Levels to the extent and only to the extent that
such failure is due to the breaches of Section 8.7 of the MSA.

 

B-1-5



--------------------------------------------------------------------------------

EXHIBIT B-1

Tier One Quality of Service Metrics

*

 

B-2-1



--------------------------------------------------------------------------------

EXHIBIT B-2

Critical Service Levels

NOTE: Critical Service Levels will be detailed in each Statement of Work. The
following template is intended to serve as a guideline for the types of
functions and measurements. This list is illustrative, not exhaustive, and the
inclusion of Service Levels not provided here in Statements of Work is expected.
To be effective, Critical Service Levels must be provided in the relevant SOW;
the levels provided in this Exhibit B-2 shall not function as default Critical
Service Levels.

*

 

B-2-2



--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

As of Amendment Number Four

SCHEDULE C

CHARGES



--------------------------------------------------------------------------------

SCHEDULE C

CHARGES

 

  Section 1. MINIMUM & ANNUAL COMMITMENT AMOUNTS

(a) The Minimum Commitment Amount (also known as the “MCA”) shall be Two Billion
Five Hundred Million Dollars ($2,500,000,000.00). The Annual Commitment Amount
(also known as the “ACA”), which commences as of January 1, 2011, shall be One
Hundred Million Dollars ($100,000,000.00) per year, except that for calendar
year 2020 the ACA shall be Seventy Five Million Dollars ($75,000,000).

(b) If the GISA is not renewed beyond the third Renewal Period (as such term is
defined in Section 2.2 of the GISA), regardless of the reason for non-renewal,
such non-renewal will be considered as a termination of GISA for purposes of
Section 17.1(g) and the Minimum Commitment Amount shall be reduced as provided
in Section 17.1(g) of the Agreement.

(c) If this Agreement is terminated prior to December 31, 2014, regardless of
the reason for termination, the MCA shall be reduced by *; provided that in no
event will the MCA be reduced twice by such amount as a result of the
application of both Section 1(b) and this Section 1(c). If both Section 1(b) and
this Section 1(c) would otherwise apply, Nielsen shall be entitled to the
benefit of the Section which gives it the greatest benefit, even if due to
timing that means that one Section is first applied and then the other Section
is applied, net of the changes from the first Section to be applied. The ACA
shall not be reduced as a result thereof.

(d) The Minimum Commitment Amount is also subject to reduction as provided in
Section 4.2 of this Schedule C.

(e) In accordance with Section 5.7 of the Agreement, within thirty (30) days
after the end of each calendar quarter TCS shall provide Nielsen with a detailed
reconciliation of the amount remaining in the Minimum Commitment Amount and the
Annual Commitment Amount, showing the amount remaining from the prior
calculation and all events occurring during the quarter reported upon (or which
should have been reflected in prior statements) which have reduced the Minimum
Commitment Amount, the Annual Commitment Amount, and the amount of each such
reduction, including all adjustments to the Minimum Commitment Amount and the
Annual Commitment Amount pursuant to Section 17 of the Agreement. Although
Nielsen’s obligations shall not actually be reduced until Nielsen pays the
applicable Charges, for the convenience of the Parties the reported reductions
in the Minimum Commitment Amount for Services provided shall be calculated on
the basis of amounts invoiced or accrued by TCS and for determining credits
against the Annual Commitment Amount, charges for Services performed in the
relevant year shall be used, even if billing or payment for such Services falls
into the next calendar year.

(f) Notwithstanding Amendment Number Four’s increase in the Minimum Commitment
Amount, the Minimum Commitment Amount shall continue to be measured from the
initial Agreement Effective Date (e.g., October 1, 2007) and all Charges
incurred prior to the Amendment Four Effective Date shall continue to be
creditable against the MCA. As of the end of calendar year 2010, the amount
which Nielsen has spent creditable against the MCA is approximately *. For
clarity, amounts paid or payable under the GISA for Services provided prior to
January 1, 2011 shall not be creditable against the MCA.

 

C-1



--------------------------------------------------------------------------------

  Section 2. RATES

 

  2.1 Rates

The rates provided in Table C-2A (subject to the Rate Discounts provided in
Section 2.2 of this Schedule C) apply for all Services performed by TCS under
this Agreement, except for Fixed Fee SOWs or Projects (i.e., all Services will
be billed at the applicable Rates) and are firm and fixed during the Term and
Extension Period. There will be no charge for overtime.

 

  2.2 Rate Discount

(a) For Services provided on or after January 1, 2011 TCS shall invoice Nielsen
for Services each month using the rates in Table C-2A, which are largely based
upon the rates provided under this Agreement prior to Amendment Number Four.

(b) Each month Nielsen shall earn a discount (the “Rate Discount”) based on the
percentages provided in Table C-2B against the Charges incurred in such month
calculated pursuant to Table C-2A. TCS shall calculate the amount of Rate
Discount accrued to Nielsen, report it to Nielsen, and provide Nielsen with a
monthly reconciliation of the balance of the amount of such Rate Discount
available to Nielsen, including the amount of the Rate Discount balance carried
over from the prior month, the amount of the Rate Discount earned in the prior
month, the amount of Rate Discount used by Nielsen in the prior month, and the
total Rate Discount amount available. The form of such report shall be provided
by TCS for Nielsen’s approval.

(c) The Rate Discount accrued to Nielsen, the amount of such Rate Discounts
already used by Nielsen and the balance amount of accrued Rate Discounts
available to Nielsen for the period from January 1, 2011 through December 31,
2011 have been reconciled by the Parties and are set forth in Table C-3. The
amounts shown for 2012 are provisional and shall be reconciled by the Parties by
March 31, 2013.

(d) [Reserved]

(e) The Rate Discount shall be deducted for the purposes of calculating amounts
spent towards the MCA and the ACA. By way of example, if Charges calculated
pursuant to this Section 2 were * and the Rate Discount was *, Nielsen shall be
deemed to have spent * for purposes of calculating the MCA and the ACA.

(f) All Rate Discounts under this Section shall be denominated in US dollars, in
converting non-US Dollar amounts to US Dollars the foreign exchange rates
provided in Section 5 shall be used.

(g) *

 

C-2



--------------------------------------------------------------------------------

  Section 3. PASS-THROUGH EXPENSES

(a) Nielsen will reimburse TCS for all Pass-Through Expenses mutually agreed by
the Parties, as provided in the Agreement. Pass-Through Expenses must be
reasonable, warranted and cost effective, and have been approved in advance by
Nielsen’s Project Manager. Pass-Through Expenses are to be billed to Nielsen at
TCS’ cost (without mark up of any kind, including administrative fees, and net
of all rebates and credits).

(b) TCS shall use Commercially Reasonable Efforts to minimize the amount of
Pass-Through Expenses. With respect to services or materials paid for on a
Pass-Through Expense basis, Nielsen may:

(i) obtain such services or materials directly from one or more third parties;

(ii) designate the third party source for such services or materials;

(iii) designate the particular services or materials (e.g., equipment make and
model) TCS shall obtain (although if TCS demonstrates to Nielsen that such
designation will have an adverse impact on TCS’ ability to meet the Service
Levels, such designation shall be subject to TCS’ approval);

(iv) designate the terms for obtaining such services or materials (e.g.,
purchase or lease and lump sum payment or payment over time);

(v) require TCS to identify and consider multiple sources for such services or
materials or to conduct a competitive procurement; and

(vi) review and approve the applicable Pass-Through Expenses before entering
into a contract for particular services or materials.

 

  Section 4. OTHER CREDITS AND MCA REDUCTION

 

  4.1 Initial Credit

Prior to the Amendment Four Effective Date Nielsen was entitled to, and
received, * in service credit.

 

  4.2 MCA Reduction for Non-Renewal

If Nielsen has provided the notice required by Section 2.2(a) of the Agreement
but for whatever reason the Parties do not agree prior to the end of the Initial
Term on a Renewal Period in accordance with Section 2.2(a) of the Agreement, the
MCA will be reduced by *.

 

  Section 5. LOCAL COUNTRY BILLING; EXCHANGE RATES

(a) If requested by Nielsen, TCS shall invoice Nielsen Affiliates outside of the
United States for charges in the currency specified for local billing in the
applicable SOW. The exchange rates to be used to convert from the U.S. Dollar
based charges in this Agreement to the relevant local currency shall

 

C-3



--------------------------------------------------------------------------------

be based on the average of the exchange rates shown in the Wall Street Journal
for each Business Day in the December prior to the year in which the Services
are to be provided (e.g., January’s bill for December’s services will use the
prior year’s exchange rate but February’s bill for January’s services will use
the new rates); except that for the period from October 1, 2007 through
December 31, 2007 the exchange rates from September, 2007 shall be used. If the
actual exchange rate of any applicable local currency varies more than twenty
percent (20%) against the U.S. Dollar in the course of any calendar year, upon
the request of either Party, the Parties shall reset the exchange rates for the
remainder of such calendar year based on the average exchange rates for the
calendar month prior to such readjustment date. Such readjustment may occur only
once per year. An SOW may provide for different terms but in order for such SOW
to be effective it must be approved by the Nielsen Workforce Optimization Senior
Vice President and the TCS’ Global Relationship Manager, with such approval
indicated on the SOW.

(b) For purposes of calculating credits against the MCA and the ACA for Charges
that are billed in currencies other than United States dollars, the parties
shall use the same exchange rates as provided in Section 5(a).

 

  Section 6. CHARGES FOR TERMINATION-EXPIRATION SERVICES

Termination-Expiration Services provided during the Term (including the
Extension Period) shall be invoiced at the Rates provided in Table C-2A and
subject to the Rate Discount provided in Section 2.2 herein. If any such
Services extend beyond the Term (including the Extension Period), the Charges
shall be as mutually agreed, but shall not be increased beyond the Extension
Period Rates by more than 10% per calendar year after the Extension Period.

 

  Section 7. CLIENT SERVICE KPO ROTATIONAL ASSIGNMENTS

With respect to Client Service KPO assignments Nielsen may request that TCS
individuals travel to Nielsen’s onsite locations for rotational assignments at
TCS expense, which includes the visas, airfare/auto transportation,
accommodations and necessary communications support (e.g., international cell
phone, pre-paid phones,) for up to * or approximately twenty five (25) trips per
year (“Rotational Pool”). For every additional twenty five (25) Resources added
to the total Client Service KPO team above five hundred (500) Resources, the
Rotational Pool shall be increased by *.

 

C-4



--------------------------------------------------------------------------------

Table C-2A

All amounts are in US Dollars unless otherwise noted.

Invoice Rate Card

*

Table C-2B

Rate Discount

*

 

C-1



--------------------------------------------------------------------------------

Table C-3

Rate Discounts for Calendar Year 2011 and Calendar Year 2012

*

 

C-2



--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

As of Amendment Number Four

SCHEDULE F

OFF-SHORE LEVERAGE

TCS TARGET HEADCOUNT

SERVICE LOCATIONS



--------------------------------------------------------------------------------

SCHEDULE F

OFF-SHORE LEVERAGE

TCS TARGET HEADCOUNT

SERVICE LOCATIONS

 

Section 1. OFF SHORE LEVERAGE

In providing the Services, TCS shall deploy its Resources to meet the
percentages provided in Exhibit F-1, Off-Shore Leverage.

 

Section 2. TCS TOTAL HEADCOUNT

 

  2.1 Number of Resources

In providing the Services, TCS shall use the number of Resources provided in
Exhibit F-2, TCS Target Headcount.

 

  2.2 IT Services Staffing

As provided in Section 10.2(e) of the Agreement, where TCS has difficulty
meeting Critical Service Levels or other requirements of an IT Statement of
Work, Nielsen may require TCS to meet the following staffing pyramid:

 

LOGO [g513716ex101_pg64.jpg]

 

F-1



--------------------------------------------------------------------------------

Section 3. SERVICE LOCATIONS

 

  3.1 Nielsen Service Locations

Allentown, PA

Fon du Lac, WI

Cherry Hill, NJ

Chicago, IL

Covington, KY

Fon du Lac, WI

Green Bay, WI

Hollywood, CA

Lancaster, PA

Milpitas, CA

New York, NY

Oldsmar, FL

Omaha, NE

Schaumburg, IL

Shelton, CT

Sunnyvale, CA

Syosset, NY

White Plains, NY

Wilton, CT

Markham, Ontario, Canada

Oxford, United Kingdom

Sydney, Australia

Toronto, Canada

 

  3.2 TCS Service Locations

(a) Global Delivery Centers. Services will be performed in TCS’ Global Delivery
Centers in Hungary, Guadalajara, Mexico, Shanghai and Tianjin, China and
Chennai, Baroda, Bangalore, Pune, Bhubaneswar, Gandhinagar and Mumbai, India.

(b) Other Service Locations. TCS may add Other Service Locations or relocate the
Services as provided in Section 6.2 of the Agreement.

 

F-2



--------------------------------------------------------------------------------

EXHIBIT F-1

Off-Shore Leverage Percentages

App Dev/Eng – New Dev

Off-Shore Percentage

 

     2011     2012     2013     2014     2015     2016     2017     2018    
2019     2020  

End Q1

     75 %      75 %      75 %      75 %      75 %      75 %      75 %      75 % 
    75 %      75 % 

End Q2

     75 %      75 %      75 %      75 %      75 %      75 %      75 %      75 % 
    75 %      75 % 

End Q3

     75 %      75 %      75 %      75 %      75 %      75 %      75 %      75 % 
    75 %      75 % 

End Q4

     75 %      75 %      75 %      75 %      75 %      75 %      75 %      75 % 
    75 %      75 % 

Average Off-Shore

                    

Leverage

     75 %      75 %      75 %      75 %      75 %      75 %      75 %      75 % 
    75 %      75 % 

Onsite Percentage

 

     2011     2012     2013     2014     2015     2016     2017     2018    
2019     2020  

End Q1

     25 %      25 %      25 %      25 %      25 %      25 %      25 %      25 % 
    25 %      25 % 

End Q2

     25 %      25 %      25 %      25 %      25 %      25 %      25 %      25 % 
    25 %      25 % 

End Q3

     25 %      25 %      25 %      25 %      25 %      25 %      25 %      25 % 
    25 %      25 % 

End Q4

     25 %      25 %      25 %      25 %      25 %      25 %      25 %      25 % 
    25 %      25 % 

Average Onsite

                    

Percentage

     25 %      25 %      25 %      25 %      25 %      25 %      25 %      25 % 
    25 %      25 % 

 

F-2-1



--------------------------------------------------------------------------------

App Dev/Eng – Maintenance/Enhancement

(M&E Leverage Percentages)

Off-Shore Percentage

 

     2011     2012     2013     2014     2015     2016     2017     2018    
2019     2020  

End Q1

     85 %      85 %      85 %      85 %      85 %      85 %      85 %      85 % 
    85 %      85 % 

End Q2

     85 %      85 %      85 %      85 %      85 %      85 %      85 %      85 % 
    85 %      85 % 

End Q3

     85 %      85 %      85 %      85 %      85 %      85 %      85 %      85 % 
    85 %      85 % 

End Q4

     85 %      85 %      85 %      85 %      85 %      85 %      85 %      85 % 
    85 %      85 % 

Average Off-Shore

                    

Leverage

     85 %      85 %      85 %      85 %      85 %      85 %      85 %      85 % 
    85 %      85 % 

Onsite Percentage

 

     2011     2012     2013     2014     2015     2016     2017     2018    
2019     2020  

End Q1

     15 %      15 %      15 %      15 %      15 %      15 %      15 %      15 % 
    15 %      15 % 

End Q2

     15 %      15 %      15 %      15 %      15 %      15 %      15 %      15 % 
    15 %      15 % 

End Q3

     15 %      15 %      15 %      15 %      15 %      15 %      15 %      15 % 
    15 %      15 % 

End Q4

     15 %      15 %      15 %      15 %      15 %      15 %      15 %      15 % 
    15 %      15 % 

Average Onsite

                    

Percentage

     15 %      15 %      15 %      15 %      15 %      15 %      15 %      15 % 
    15 %      15 % 

 

F-2-2



--------------------------------------------------------------------------------

Process Services

Off-Shore Percentage

 

     2011     2012     2013     2014     2015     2016     2017     2018    
2019     2020  

End Q1

     100 %      100 %      100 %      100 %      100 %      100 %      100 %   
  100 %      100 %      100 % 

End Q2

     100 %      100 %      100 %      100 %      100 %      100 %      100 %   
  100 %      100 %      100 % 

End Q3

     100 %      100 %      100 %      100 %      100 %      100 %      100 %   
  100 %      100 %      100 % 

End Q4

     100 %      100 %      100 %      100 %      100 %      100 %      100 %   
  100 %      100 %      100 % 

Average Off-Shore

                    

Leverage

     100 %      100 %      100 %      100 %      100 %      100 %      100 %   
  100 %      100 %      100 % 

Onsite Percentage

 

     2011     2012     2013     2014     2015     2016     2017     2018    
2019     2020  

End Q1

     0 %      0 %      0 %      0 %      0 %      0 %      0 %      0 %      0
%      0 % 

End Q2

     0 %      0 %      0 %      0 %      0 %      0 %      0 %      0 %      0
%      0 % 

End Q3

     0 %      0 %      0 %      0 %      0 %      0 %      0 %      0 %      0
%      0 % 

End Q4

     0 %      0 %      0 %      0 %      0 %      0 %      0 %      0 %      0
%      0 % 

Average Onsite

     0 %      0 %      0 %      0 %      0 %      0 %      0 %      0 %      0
%      0 % 

 

F-2-3



--------------------------------------------------------------------------------

EXHIBIT F-2

TCS Target Headcount

RESOURCE STAFFING PLAN

IT Services

 

     2010      2011      2012      2013      2014      2015      2016      2017
     2018      2019      2020  

End Q1

     —           2,110         2,723         2,761         2,761         2,761
        2,761         2,761         2,761         2,761         2,761   

End Q2

     —           2,267         2,804         2,761         2,761         2,761
        2,761         2,761         2,761         2,761         2,761   

End Q3

     —           2,490         2,761         2,761         2,761         2,761
        2,761         2,761         2,761         2,761         2,761   

End Q4

     2,017         2,581         2,761         2,761         2,761         2,761
        2,761         2,761         2,761         2,761         2,761   

Avg. Person Years Effort

        2,362         2,684         2,761         2,761         2,761        
2,761         2,761         2,761         2,761         2,761   

RESOURCE STAFFING PLAN

Process Services

 

     2010      2011      2012      2013      2014      2015      2016      2017
     2018      2019      2020  

End Q1

     —           4,267         5,498         5,820         5,820         5,820
        5,820         5,820         5,820         5,820         5,820   

End Q2

     —           4,580         5,635         5,820         5,820         5,820
        5,820         5,820         5,820         5,820         5,820   

End Q3

     —           4,906         5,820         5,820         5,820         5,820
        5,820         5,820         5,820         5,820         5,820   

End Q4

     4,137         5,328         5,820         5,820         5,820         5,820
        5,820         5,820         5,820         5,820         5,820   

Avg. Person Years Effort

        4,770         5.693         5,820         5,820         5,820        
5,820         5,820         5,820         5,820         5,820         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Grand Total

        7,132         8,377         8,581         8,581         8,581        
8,581         8,581         8,581         8,581         8,581         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 

F-2-4



--------------------------------------------------------------------------------

NIELSEN & TCS CONFIDENTIAL INFORMATION

As of Amendment Number Four

SCHEDULE H

APPROVED SUBCONTRACTORS



--------------------------------------------------------------------------------

SCHEDULE H

APPROVED SUBCONTRACTORS

 

Section 1. GENERAL

This Schedule H lists the TCS Affiliates and Subcontractors that may be used to
provide Services to Nielsen under the Agreement. The following subcontractors
are approved to provide Services performed on a Time and Materials basis or a
Fixed Fee basis provided that the Approved Subcontractors described in this
Schedule H. TCS shall seek Nielsen’s written approval prior to using any
Approved Subcontractors in LATAM and provide to Nielsen on a monthly basis a
list of which Approved Subcontractors are used and what Services they are
performing in each LATAM country.

Tata Group Subcontractors

*

Non Tata Group Subcontractors

*

 

H-1